Case 19-10409-ab| Doc 1 Entered 01/25/19 14:49:41 Page 1 of 60

Fil| in this information to identify your case: R §_'C § l rel E 9

United States Bankruptcy Court forthe: ` AN D F| LED I)j:ig
District of Nevada fpm JHN 25 Pm 2 17

ease number (”k”°“’")i __________________________ §hapter you are filing under; z
Chapter 7 . ‘ fl \_\ \/ I~._' , 3 l,,\\ " _
nchapter," § U'&- B#t,f\;{\i\'eji i`\.li/(JOUR‘~
»' ~ l \ i » »~,»`
m Chapter12 HAR\ A. $')Cl’i§€ji fr CLERK

ill chapteria m Chec|< if this is an

amended filing

Official Form 101
Vo|untary Petition for individuals Filing for Bankruptcy 12/11

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-cailed a
joint case~and in joint cases, these forms use you to ask for information from both debtors. For exampie, if a form asks, “Do you own a car,"
the answer would be yes if either debtor owns a car. When information is needed about the spouses separateiy, the form uses Debtor 1 and
Debtor 2 to distinguish between them. in joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in ali of the forms.

 

Be as complete and accurate as possible if two married people are filing together, both are equally responsible for supplying correct
information if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

m identify Yourseif

1. Your full name

About Debtor 1: About Debtor 2 (Spouse Oniy in a Joint Case):

Write the name that is on your AUDRA
government-issued picture

 

 

identification (for example, First name ` First name

your driver's license or RENEE

PaSSPO|'t)~ Middle name M;ddle name
ISRAEL

Bring your picture
identification to your meeting LaS' name Last name
with the trustee

 

 

 

 

 

 

 

Suffi>< (Sr., Jr., li, iil) Suffix (Sr., Jr,, i|, l|l)
2. Aii other names you
haV€ USed in the last 8 r:jrst name First name
years
include your married Or Middi& name Middi€ name
maiden names.
Last name Last name
First name First name
Middie name Midd|e name
Last name Last name
3. Oniy the last 4 digits of
. . _ __ 7 _ _
your Soclal Security XXX XX --5- -Q- ~7~ --- XXX XX __ __ _-- ___
number or federal OR OR
individual Taxpayer 9 9
identification number XX ’ XX "__ __ __ ____ XX * X>< ~____ ___ ___ ___
(|T|N)

Officia| Form 101 Vo|untary Petition for individuals Filing for Bankruptcy page 1

 

 

Case 19-10409-ab| Doc 1 Entered 01/25/19 14:49:41 Page 2 of 60

AUDRA RENEE |SRAEL

First Name Mlddie Name Last Name

Debtor 1 Case number (rknown)

 

4. Any business names
and Emp|oyer
identification Numbers
(EiN) you have used in
the last 8 years

include trade names and
doing business as names

5. Where you live

6. Why you are choosing
this district to t'ile for
bankruptcy

Officia| Form 101

About Debtor 11

m | have not used any business names or Ele.

About Debtor 2 (Spouse Only in a Joint Case):

n | have not used any business names or EiNs.

 

BUSli'l€SS name

Business name

 

Business name

§'i§"~

2200 l\l TORREY PlNES DR #1145

 

Number Street

 

 

 

LAS VEGAS l\l\/ 89108
City State ZlP Code
C LAR K

County

if your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address

 

Number Street

 

P.O. BGX

Business name

H_

§Tr\i_

if Debtor 2 lives at a different address:

 

 

Number Street

 

 

City State ZIP Code

 

County

if Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address

 

Number Street

 

P.O, Bo)<

 

 

City State ZlP Code

Check one.'

m Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

m | have another reason. E)<p|ain.
(See 28 U.S.C. § 1408.)

 

 

 

 

City State ZlP Code

Check one:

E] over the last 180 days before filing this petition,
l have lived in this district longer than in any
other district.

m | have another reason. Expiain.
(See 28 U.S.C. § 1408.)

 

 

 

 

Vo|untary Petition for individuals Fiiing for Bankruptcy page 2

Debtor 1

Case 19-10409-ab|

AUDRA

First Name

RENEE

Middle Nanie

Doc 1 Entered 01/25/19 14:49:41 Page 3 of 60

|SRAEL

LastName

Case number mimvni

m Teli the Court About Your Bankruptcy Case

7.

The chapter of the
Bankruptcy Code you
are choosing to file
under

How you will pay the fee

Have you filed for
bankruptcy within the
last 8 years?

10. Are any bankruptcy

11.

cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an
affiliate?

Do you rent your
residence?

Official Form 101

Checl< one. (For a brief description of each, see Noiice Required by 11 U.S.C. § 342(b) for individuals Fiiing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

m Chapter 7

l:l Chapter 11
Cl Chapter 12
l;] Chapter 13

C] l will pay the entire fee when l file my petition, Piease check with the cierk’s office in your
local court for more details about how you may pay. Typical|y, if you are paying the fee
yourself, you may pay with cash, cashier‘s check, or money order. lf your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address

EZl l need to pay the fee in installments lfyou choose this option, sign and attach the
Applicatlon for individuals to Pay The Fiiing Fee in installments (Official Form 103A)_

El i request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive yourfee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). if you choose this option, you must fill out the App/icat/'on to Hai/e the
Chapter 7 Filing Fee Waived (Ofncial Form 103B) and me it with your petition

 

 

 

 

 

 

 

 

m No
m Yes. District VVhen Case number
MM/ DD /YYYY
Distrlct When Case number
MM/ DD lYYYY
Distriot When Case number
Mii/i/ DD /YYYY
m No
n Yes. Debtor Re|ationshipto you
Disirict V\/hen Case number, if known
iviivi /DD /YYYY
Debtor Reiationship to you
District When Case number, if known
MM /DD/YYYY
n No. Go to line 12.
m Yes. Has your landlord obtained an eviction judgment against you?

U No. eo to iine 12_

1;| Yes. Fill out initial StatementAboL/t an Evicfion JudgmenrAga/nst You (Form 101A) and file it as
part of this bankruptcy petition

Vo|untary Petition for individuals Fiiing for Bankruptcy page 3

 

Case 19-10409-ab| Doc 1 Entered 01/25/19 14:49:41 Page 4 of 60

Debtom AUDRA RENEE |SRAEL

Fiisi Name l.liddle Name Last Name

Case number irrnown)

 

 

m Report About Any Businesses You Own as a Soie Proprietor

 

12. Are you a sole proprietor {Z] No_ GO to pari 4.
of any full- or part-time
business? l;i Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as

a corporation, partnershipl or
LLC_ Number Street

 

Narne of businessy if any

 

lfyou have more than one
sole proprietorship use a
separate sheet and attach it
to this petition

 

 

City State ZlP Code

Check the appropriate box to describe your business:

n Health Care Business (as defined in 11 U.S.C. § 101(27A))
n Single Asset Real Estate (as defined in 11 U.S.C. § 101(518))
El Stockbroker (as defined in 11 U.S.C. § 101(53A))

n Commodity Broker (as defined in 11 U.S.C. § 101 (6))

1;\ None of the above

13. Are you filing under /f you are filing under Chapier 11 , the court must know whether you are a sma/l business debtor so that it
Chapter 11 Of the can set appropriate deadlines lf you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if

 

 

are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. §1116(1)(B).

 

debeI'?
. _, m No. l am not H|ing under Chapter 11.
For a definition of small
business debt°ri 399 13 No. l am filing under Chapter 11, but l am NOT a small business debtor according to the definition in
11 U-S'C- § 101(510)~ the Bankruptcy Code.

[;] Yes. l am filing under Chapter 11 and lam a small business debtor according to the definition in the
Bankruptcy Code.

Report if You Own or Have Any Hazardous Propert:y or Any Property That Needs immediate Attention

 

14. Do you own or have any m NO
property that poses or is
alleged to pose a threat Cl Yes. what is the hazard?
of imminent and
identinab|e hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?
For example do you own
perishable goods. or livestock
that must be fed, or a building
thai needs urgent repairs?

 

 

|f immediate attention is needed, why is it needed?

 

 

Where is the property?

 

Number Street

 

 

City State ZlP Code

Official Form 101 Vo|untary Petition for individuals Fiiing for Bankruptcy page 4

Case 19-10409-ab|

Doc 1 Entered 01/25/19 14:49:41 Page 5 of 60

Debtor1 AUDRA RENEE |SRAEL Case number irknawn)

 

First Name Middle Name

Last Name

m Exp|ain Your Efforts to Receive a Briefing About Credit Counseling

 

 

15. Teli the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy, You must
truthfully check one of the
following choices |fyou
cannot do so, you are not
eligible to fi|e.

lf you tile anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Officia| Form 101

About Debtor1:

You must check one:

m l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, and l received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

i;\ l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, but l do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

a l certify that l asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days afterl made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30~day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you Were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

lf the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must tile a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. lf you do not do so, your case
may be dismissed

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

ij l am not required to receive a briefing about
credit counseling because of:

i:.] lncapacity. l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

n Disability. l\/ly physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after l
reasonably tried to do so.

m Active duty. l am currently on active military
duty in a military combat zone.

|f you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

n l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, and l received a
certificate of completion.

Attach a copy of the certiHcate and the payment
plan, if any, that you developed with the agency.

n i received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, but l do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

0 l certify that l asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days afterl made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 130-day temporary waiver of the
requirementl attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and What exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
brienng before you filed for bankruptcy.

lf the court is satisfied with your reasons, you must
still receive a briefing within 30 days alter you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. lf you do not do so, your case
may be dismissed

Any extension of the 130-day deadline is granted
only for cause and is limited to a maximum of 15
days.

m l am not required to receive a briefing about
credit counseling because of:

m lncapacity. l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about Hnances.

n Disability. l\/iy physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after l
reasonably tried to do so.

n Active duty. l am currently on active military
duty in a military combat zone.

lf you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Vo|untary Petition for individuals Fiiing for Bankruptcy page 5

 

Case 19-10409-ab|

Debtor 1 AUDRA

RENEE

iSRAEl_

Case number lirrnowni

 

Fira Name Midd|e Name

m Answer These Questions for Reporting Furposes

16. What kind of debts do
you have?

17. Are you filing under
Chapter 7?
Do you estimate that after
any exempt property is
excluded and
administrative expenses
are paid that funds will be
available for distribution
to unsecured creditors?

18. How many creditors do
you estimate that you
owe?

tastName

Doc 1 Entered 01/25/19 14:49:41 Page 6 of 60

16a Are your debts primarily consumer debts? Consumer debts are defined in 11 u.S.C. § 101(8)
as “incurred by an individual primarily for a personai, family, or household purpose."

C] No, Go to line 16b.
m Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment

ij No. eo to line leo
Ei Yes. soto line 17.

16c, State the type of debts you owe that are not consumer debts or business debts

 

i;] No. l am not filing under Chapter 7. Go to line 18.

m Yes. l am filing under Chapter 7, Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

m No
n Yes

U.i 1-49
Ci 50-99
ill 100~199

,U 299'999 . _

19. How much do you
estimate your assets to
be Worth?

20. How much do you
estimate your liabilities
to be'?

ii $0-$50,000
ill sao,ool»$ioo,ooo
El $100,001-3500,000

Ci $500,001-$1 million

Cl $0-$50,000

§Zi sso,ooi-sioo,ooo
Cl $100,001~$500,000
iii $500,001-$1 million

iii 1,000-5,000
ill 5,001-10,000
Ci 10,001~25,000

Ci $1,000,001-$10 million

ill $10,000,001~$50 million
Ci $50,000,001-$100 million
ill $100,000,001~$500 million

ill $1,000,001-$10 million

ill $10,000,001-$50 million
Ci $50,000,001~$100 million
iii 3100,000,001~3500 million

Ci 25,001-50_000
ij 50,001-100,000
C] iviore irion 100,000

iii $500,000,001~$1 billion

iii s1 ,000,000,001-$10 billion
C] $10,000,000,001-$50 billion

ill ivlore than $50 billion

iii $500,000,001~$1 billion

L`.i si ,000,000,001~$10 billion
iii sic,ooo,ooo,ooi-$so billion
EJ lviore than $50 billion

 

For you

f

i\ equest relief in accordance With the chapter ftitie 11, United States Code, specified in this petition,

 
  

 

Ofncia| Form 101

| have examined this petition, and | declare under penalty of perjury that the information provided is true and

correct

lfl have chosen to file under Chapter 7, l am aware that l may proceed, if eiigib|e, under Chapter 7, 11,12, or 13
of title 11, United States Code. l understand the relief available under each chapter, and l choose to proceed

under Chapter 7.

lf no attorney represents me and l did not pay or agree to pay someone who is not an attorney to help me fill out

this document, l have obtained and read the notice required by 11 U.S.C. § 342(b).

| un erstand making a false statement, conce ling property, or obtaining money or property by fraud in connection

Executed on

Vo|untary Petition for individuals Fiiing for Bankruptcy

with bankruptcy case can re

01/24/2019
Mrvi / bo /YYYY

lt in fines up t $250,000, or imprisonment for up to 20 years, or both.

 

Executed on .________“
Nllvl / DD /YYYY

Signature of Debtor 2

page 6

 

Case 19-10409-ab| Doc 1 Entered 01/25/19 14:49:41 Page 7 of 60

Debiom AUDRA RENEE |SR/-\EL

First Name ididdie Name Last Name

Case number iii known

 

l, the attorney for the debtor(s) named in this petition, declare that l have informed the debtor(s) about eligibility
to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
available under each chapter for Which the person is eligib|e. l also certify that l have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that l have no

For your attorney, if you are
represented by one

 

 

|f you are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
by an attorney, you do not
need to file this a e.
p g X gate 01/24/2019
Signafure of Attorney for Deblor iviM l DD l YYYY
Printed name
Firm name

 

 

Number Street

 

 

 

 

City State ZIP Code
Contact phone Email address
Bar number State

Official Form 101 Vo|untary Petition for individuals Fiiing for Bankruptcy page 7

 

Case 19-10409-ab| Doc 1 Entered 01/25/19 14:49:41 Page 8 of 60

wm AuoRA RENEE

iSRAEl_

Case number irrnown)

 

Firsl Name Mlddle Name

For you if you are filing this
bankruptcy without an
attorney

|f you are represented by
an attorney, you do not
need to tile this page.

Officia| Form 101

Last Name

The law allows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successfui, you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U_S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. lf that happens, you could lose your right to tile another
case, or you may lose protections including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
courf. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. if you do not list a debt, the debt may not be discharged if you do not list
properly or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

if you decide to file Without an attorney, the court expects you to follow the rules as if you had
hired an attorney The court will not treat you differently because you are nling for yourself To be
successfu|, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

i;\ No
m Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

m Yes

Did you pay or agree to pay someone Who is not an attorney to help you fill cut your bankruptcy forms?

Ci No
m Yes. Name of Person JUAWANA TELL|S _

Attach Bankruptcy Petit/'on Preparer`s Noti'ce, Declaration, and S/'gnature (Official Form 119).

(`y

 

i/Byasigning here, i acknowledge that l un rstand the risks involved in Hling without an attorney. i
ha§ad and understood this notice, an l aim aware that filing a bankruptcy case without an
atf

iti\i\t.dg ` X

ey may cause met lose my rights o property if| do not properly handle the case.

 

 

 

 

 

 

 

Wui'§`,of 5ebtor‘1 ` \"/ iv Slgnature of Debtor 2
Date 01/24/2019 gate
MM/DD /YYYY MM/ DD/YYYY
Contact phone 951'567'1822 Contact phone
Cell phone Cei| phone
Email address Email address

 

Voluntary Petition for individuals Fiiing for Bankruptcy page 8

 

Case 19-10409-ab| Doc 1 Entered 01/25/19 14:49:41 Page 9 of 60

 

 

 

 

Certificate Number: 15725-NV-CC-032l 88595

llllllll llllllllllll llllllll l ll l lll|lllllllll|ll| lllllllll lll lll

57 5-NV~CC»032|8

CERTIFICATE OF CoUNsELING

l CERTIFY that on January 21, 2019, at 7:35 o'clocl< Pl\/l EST, Audra lsrael
received from 001 Debtorcc, lnc., an agency approved pursuant to ll U.S.C. §
lll to provide credit counseling in the District of Nevada, an individual [or
group] briefing that complied With the provisions of ll U.S.C. §§ l09(h) and lll.

A debt repayment plan Was not prepared If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate

This counseling session was conducted by internet.

Date: January 21, 2019 By: /s/Calvin Yim
Name: Calvin Yim

T_itle: Counselor

* Individuals who wish to file a bankruptcy case under title l l of the United States Bankruptcy
Code are required to file With the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See l l U.S.C. §§ 109(h) and 52l(b).

 

 

 

 

 

 

Case 19-10409-ab| Doc 1 Entered 01/25/19 14:49:41 Page 10 of 60

Notice Required by 11 U.S.C. § 342(b) for
individuals Fiiing for Bankruptcy (Form 2010)

 

 

This notice is for you if:

You are an individual filing for bankruptcy,
and

Your debts are primarily consumer debts.
Consumer debts are defined in 11 U.S.C.

§ 101(8) as “incurred by an individual
primarily for a personal, family, or

household purpose."

 

 

Chapter 7: Liquidation

 

 

 

The types of bankruptcy that are available to
individuals

individuals who meet the qualifications may file under
one of four different chapters of Bankruptcy Code:

Chapter 7 - Liquidation
Chapter 11 - Reorganization

Chapter 12 - Voluntary repayment plan
for family farmers or
fishermen

Chapter 13 - Vo|untary repayment plan
for individuals with regular
income

You should have an attorney review your
decision to file for bankruptcy and the choice of
chapter.

Notice Required by 11 U.S.C. § 342(b) for individuals Fiiing for Bankruptcy (Form 2010)

Software Copyright (c) 1996-2018 Best Case, Li.C - vvww.bestcase,com

$245 filing fee
$75 administrative fee

+ $15 trustee surcharge

 

$335 total fee

Chapter 7 is for individuals who have financial
difnculty preventing them from paying their debts
and who are willing to allow their nonexempt
property to be used to pay their creditors. The
primary purpose of filing under chapter 7 is to have
your debts discharged The bankruptcy discharge
relieves you after bankruptcy from having to pay
many of your pre-bankruptcy debts. Exceptions exist
for particular debts, and liens on property may still
be enforced after discharge For examp|e, a creditor
may have the right to foreclose a horne mortgage or
repossess an automobile.

However, if the court finds that you have committed
certain kinds of improper conduct described in the
Bankruptcy Code, the court may deny your
discharge

You should know that even if you Hie chapter 7 and
you receive a discharge, some debts are not
discharged under the law, Therefore, you may still
be responsible to pay:

most taxes;

most student ioans;

domestic support and property settlement
obligations;

page 1

Best Case Bankruptcy

 

Case 19-10409-ab| Doc 1 Entered 01/25/19 14:49:41 Page 11 of 60

most fines, penalties, forfeitures and criminal
restitution obligations; and

certain debts that are not listed in your bankruptcy
papers.

You may also be required to pay debts arising from:
fraud ortheft;

fraud or defalcation while acting in breach of
fiduciary capacity;

intentional injuries that you inflicted; and

death or personal injury caused by operating a
motor vehicie, vesse|, or aircraft while intoxicated
from alcohol or drugs.

if your debts are primarily consumer debts, the court
can dismiss your chapter 7 case if it finds that you have
enough income to repay creditors a certain amount
You must file Chapter 7 Statement of Your Currenf
Monthly /ncome (Officia| Form 122A-1) if you are an
individual filing for bankruptcy under chapter 7. This
form will determine your current monthly income and
compare whether your income is more than the median
income that applies in your state.

if your income is not above the median for your state,
you will not have to complete the other chapter 7 form,
the Chapter 7 Means Test Ca/culation (Official Form
122A-2).

if your income is above the median for your state, you
must file a second form ~the Chapter 7 /i/leans Test
Ca/cu/ation (Officiai Form 122A-2). The calculations on
the form- sometimes called the Means Test-deduct
from your income living expenses and payments on
certain debts to determine any amount available to pay
unsecured creditors if

Notice Required by 11 U.S.C. § 342(b) for individuals Fiiing for Bankruptcy (Form 2010)

Software Copyright (c) 1996-2018 Best Case, LLC ~ vwwv.bestcase.com

your income is more than the median income for your
state of residence and family size, depending on the
results of the Means Test, the U.S. trustee, bankruptcy
administrator, or creditors can file a motion to dismiss
your case under § 707(b) ofthe Bankruptcy Code. if a
motion is filed, the court will decide if your case should
be dismissed To avoid dismissai, you may choose to
proceed under another chapter of the Bankruptcy
Code.

if you are an individual filing for chapter 7 bankruptcy,
the trustee may sell your property to pay your debts,
subject to your right to exempt the property or a portion
ofthe proceeds from the sale of the property The
property, and the proceeds from property that your
bankruptcy trustee sells or liquidates that you are
entitled to, is called exempt properfy. Exemptions may
enable you to keep your home, a car, ciothing, and
household items or to receive some of the proceeds if
the property is sold.

Exemptions are not automatic To exempt property,
you must list lt on Schedu/e C.' The Propen‘y You C/aim
as Exempf (Offrciai Form 106C). lf you do not list the
property, the trustee may sell it and pay all of the
proceeds to your creditors

 

Chapter11: Reorganization

 

$1,167 filing fee

+ $550 administrative fee
$1,717 total fee

 

Chapter 11 is often used for reorganizing a business,
butts also available to individuals The provisions of
chapter 11 are too complicated to summarize briefly.

page 2

Best Case Bankruptcy

 

Case 19-10409-ab| Doc 1 Entered 01/25/19 14:49:41 Page 12 of 60

Read These im ~ ortant Warnin v s

 

Because bankruptcy can have serious long-term financial and legal consequences including loss of
your property, you should hire an attorney and carefully consider all of your options before you file.
Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
and what your options are. if you do file for bankruptcy, an attorney can help you fill out the forms
properly and protect you, your family, your home, and your possessions.

A|though the law allows you to represent yourself in bankruptcy court, you should understand that
many people find it difficult to represent themselves successfuliy. The rules are technical, and a mistake
or inaction may harm you, if you file without an attorney, you are still responsible for knowing and

following all of the legal requirements

You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the

necessary documents

Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
bankruptcy case. lVlaking a false statement, concealing property, or obtaining money or property by
fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

 

 

 

Chapter12: Repayment plan for family
farmers or fishermen

 

$200 filing fee
+ $75 administrative fee
$275 total fee

Similarto chapter 13, chapter 12 permits family farmers
and fishermen to repay their debts over a period oftime
using future earnings and to discharge some debts that
are not paid

 

Chapter13: Repayment plan for
individuals with regular
income

 

$235 filing fee
+ $75 administrative fee
$310 total fee

 

Chapter 13 is for individuals who have regular income
and would like to pay all or part of their debts in
installments over a period of time and to discharge
some debts that are not paid You are eligible for
chapter 13 only if your debts are not more than certain
dollar amounts set forth in 11 U.S.C. § 109.

Notice Required by 11 U.S.C. § 342(b) for individuals Fiiing for Bankruptcy (Form 2010)

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase,com

Under chapter 13, you must file with the court a plan
to repay your creditors all or part of the money that
you owe them, usually using your future earnings. if
the court approves your plan, the court will allow you
to repay yourdebts, as adjusted by the plan, within 3
years or 5 years depending on your income and other
factors

After you make all the payments under your pian,
many of your debts are discharged The debts that are
not discharged and that you may still be responsible to
pay include:

domestic support obligations

most student loans

certain taxes

debts for fraud ortheft,

debts for fraud or defalcation while acting in a
fiduciary capacity,

most criminal fines and restitution obligations

certain debts that are not listed in your
bankruptcy papers

certain debts for acts that caused death or
personal injury, and

certain long-term secured debts

page 3

Best Case Bankruptcy

 

Case 19-10409-ab| Doc 1 Entered 01/25/19 14:49:41 Page 13 of 60

 

Warning: Fiie Your Forms on Time

Section 521(a)(1) of the Bankruptcy Code requires that
you promptly file detailed information about your
creditors assets liabilities income expenses and
general nnanciai condition. The court may dismiss your
bankruptcy case if you do not file this information within
the deadlines set by the Bankruptcy Code, the
Bankruptcy Ru|es, and the local rules ofthe'couit.

For more information about the documents and
their deadlines go to:
http://www.uscourts.gov/bkforms/bankruptcy form

s.html#procedure.

 

 

 

Bankruptcy crimes have serious consequences

if you knowingly and fraudulently conceal assets
or make a false oath or statement under penalty
of perjury-elther orally or in writing--in
connection with a bankruptcy case you may be
fined, imprisoned or both.

All information you supply in connection with a
bankruptcy case is subject to examination by the
Attorney Genera| acting through the Office of the
U,S. Trustee, the Office ofthe U.S. Attorney, and
other ofnces and employees of the U.S.
Department of Justice.

lVlake sure the court has your mailing address

The bankruptcy court sends notices to the mailing
address you list on Voluntary Peti'f/'on for /ndividuals
Filing for Bankruptcy (Officiai Form 101). To ensure
that you receive information about your case,
Bankruptcy Rule 4002 requires that you notify the court
of any changes in your address

Notice Required by 11 U.S.C. § 342(b) for individuals Fiiing for Bankruptcy (Form 2010)

Soltware Copyright (c) 1996-2018 Best Case, LLC - vwvw.bestcaseucom

A married couple may file a bankruptcy case
together-called ajo/'nt case if you file a joint case and
each spouse lists the same mailing address on the
bankruptcy petition, the bankruptcy court generally will
mail you and your spouse one copy of each notice
unless you file a statement with the court asking that
each spouse receive separate copies

Understand which services you could receive from
credit counseling agencies

The law generally requires that you receive a credit
counseling briefing from an approved credit counseling
agency. 11 U.S.C. § 109(h). if you are filing a joint
case, both spouses must receive the briefing With
limited exceptions you must receive it within the 180
days before you file your bankruptcy petition. This
briefing is usually conducted by telephone or on the
lnternet.

in addition, after filing a bankruptcy case, you generally
must complete a nnancia| management instructional
course before you can receive a discharge if you are
filing a joint case, both spouses must complete the
course

You can obtain the list of agencies approved to provide
both the briefing and the instructional course from:
http://justice.gov/ust/eo/hapcpa/ccde/cc approved.htm|

in Alabama and North Caro|ina, go to:
http://www.uscourts.gov/FederaiCourts/Bankruptcy/
BankruptcyResources/ApprovedCredit

AndDethounse|orsaspx.

if you do not have access to a computer, the clerk of
the bankruptcy court may be able to help you obtain
the list.

page 4

Best Case Bankruptcy

 

Case 19-10409-ab| Doc 1 Entered 01/25/19 14:49:41 Page 14 of 60

Flll in this information to identify the case:

 

 

 

First Name tvliddle Name Last Name
Debtor 2
(Spouse, if iiiing) First Name Middle Name Last Name

United States Bankruptcy Court for the: DlSTR|CT OF NEVADA

 

D€blOrl AUDRA RENEE |SRAEL 1
l
i

Case number Chapter 7
(if known)

 

Official Form 119

Bankruptcy Petition Preparer's Notice, Deciaration, and Signature 12/15

 

Bankruptcy petition preparers as defined in 11 U.S.C. § 110 must fill out this form every time they help prepare documents that are filed in the
case. if more than one bankruptcy petition preparer helps with the documents each must sign in Part 3. A bankruptcy petition preparer who
does not comply with the provisions of title 11 of the United States Code and the Federal Rules of Bankruptcy Procedure may be fined,
imprisoned, or both 11 U.S.C. § 110; 18 U.S.C. § 156.

m Notice to Debtor

Bankruptcy petition preparers must give the debtor a copy of this form and have the debtor sign it before they prepare any documents for
filing or accept any compensation. A signed copy of this form must be filed with any document prepared.

Bankruptcy petition preparers are not attorneys and may not practice law or give you legal advice, including the following:

whetherto file a petition under the Bankruptcy Code (11 U.S.C.§ 101 et seq.);

» whether filing a case under chapter 7, 11, 12, or 13 is appropriate;

~ whether your debts will be eliminated or discharged in a case under the Bankruptcy Code;

- whether you will be able to retain your home, car, or other property after commencing a case under the Bankruptcy Code;
o what tax consequences may arise because a case is med under the Bankruptcy Code;

~ whether any tax claims may be discharged;

~ whether you may or should promise to repay debts to a creditor or enter into a reaffirmation agreement;

¢ how to characterize the nature ofyo

 
  

'nterests in property or your debts; or

» what procedures and rights apply in bankruptcy case

The lexi`bkruptcy petition prepar JUAWANA EhLlS has notified me of any maximum allowable fee before preparing any
doc meat for fi 'ng or accepting y f e.

\r t O\ r\.\ Daf@ January24, 2019

W~oeb‘tor 1 ackiiowiéd\gin)q’reéeipi or/ihis noiice iviivi/oo /YYYY

Official Form 119 Bankruptcy Petition Preparer's Notice, Declaration, and Slgnature page 1

Software Copyriglit (c) 1996-2018 Best Case, LLC - vw/W.bestcase.com Best Case Bankruptcy

 

Case 19-10409-ab| Doc 1 Entered 01/25/19 14:49:41 Page 15 of 60
D€blof l AUDRA RENEE lSRAEL Case number(ri<nowni

 

M Declaration and Signature of the Bankruptcy Petition Preparer

Under penalty of perjury, l declare that:

l am a bankruptcy petition preparer or the ofncer principa|, responsible person or partner of a bankruptcy petition preparer;

l or myi frm prepared the documents listed below and gave the debtor a copy of them and the Not/ce to Debtor by Bankruptcy Pef/'f/on
Prepareras required by 11 U S. C §§ 110(h) 110(h) and 342(b); and

if rules or guidelines are established according to 11 U S. C § 110(h) setting a maximum fee for services that bankruptcy petition

preparers may charge lor myi frm notified the debtor of the maximum amount before preparing any document for filing or before
accepting any fee from the debtor

0

 

JUAWANA TELLlS

Printed name Tille, if any Firm name, if il applies
5135 CAMINO AL NORTE STE 267

NoRTH LAs vEGAs, NEvAoA 89031 702-265-8084

 

Niirnber. Streel, Cily, State & ZlP Code Contact phone

l or my firm prepared the documents checked below and the completed declaration is made a part of each document that l check:
(Check all that app/y)

|_\7i Vo|untary Petiiion (Form 101) m Scheduie l (Form 106|) [_l Chapter 11 Statement of Your Currenl Monlh|y
1 . , » income (Form 122B)
M Stalement About Your Soclal Security Numbers m Scliedu|e J (Form 106J)
(Form 121)

Cha t 13 Sl t t of Your Cur tl\/l lh|
, _ . ' ' W§ Dec|aralion About an individual Del)tor‘s Scheduies ,nco?n:rand C:j:$:t?en Ofcommitr|;;m ggrio§
m Your Assets and Liabi|iiies and Certain Slalistical (Form 106Dec)

information (Form ioasum) (Form 1220-1)
m Stalement of Financia| Affairs (Form 107)

m Chapter 13 Calculalion of Your Disposat)le income
d l B 7

m Sche n e A/ (Form 106~5) l;(_l Statemenl of intention for individuals Fiiing Under (Form 122€'2)

m Schedule C (Form 1050) Chapter 7 (Form 108) M Applicallon to Pay Fiiing Fee in installments (Form
i;/_i Scheduie D (Form 106D) m Chapter 7 Stalement of Your Currenl ivionfhly 103A)

m Schedu|e E/F (Form 1055/F) lnc°me (Form 122/\`1) m Appiicalion to Have Chapter 7 Fiiing Fee Waived
|-`7 Schedu‘e G (Form 1066) m Statemenl ofExemption from Presumption of (Form 1035)

`_ `§ Abuse Under § 707(b)(2) (Form 122A'1Supp) m A list of iiames‘and addresses of all creditors

m Schedule H (Form 106H) [;/:l Chapter 7 l\/leans Test Ca|culation (Form 122A-2) (Credlfol'Or/nail/ng matrlx)

M other FoRivis 119 a 2800

 

 
   

Bankruptcy petition preparers must sign and giye tiger rSoc` l Security numbers if more than one bankruptcy petition preparer prepared the documents
tp which this declaration applies the signatu/e az Soci/ Security number of each preparer must be provided 11 U. S. C. § 110.

    

 

is ; ’\.yso 60 5721 ware January 24, 2019
Signalure of bankruptcy petition preparer pr’offib/r principa|, woolen Security number of person who signed Mi\/l/DD/YYYY
responsible person or partner r, /

JuAWAiiiA TELLis t/

 

Prinled name

Dele January 24, 2019
Slgnature of bankruptcy petition preparer or officer, principai, Soclal Security number of person who signed ile/DD/YYY¥
responsible person, or partner

 

Prinled name

Official Form 119 Bankruptcy Petitlon Preparer's Notice, Dec|aration, and Signature page 2

Software Copyright (c) 1996-2018 Best Casel LLC - wi.vw.bestcase.com Best Case Bankruptcy

 

 

 

 

Case 19-10409-ab| Doc 1 Entered 01/25/19 14:49:41 Page 16 of 60

BZBOO (Fomi 2800) (12/l5)

United States Bankruptcy Court
District of Nevada

ln re AUDRA RENEE lSRAEL Case No.

 

 

Debtor(s) Chapter 7

 

DISCLOSURE OF COMPENSATION OF BANKRUPTCY PETITION PREPARER
[Must be filed with the petition if a bankruptcy petition preparer prepares the petition 11 U.S. C. § l l 0(h)(2). ]

1. Under ll U.S.C. § 110(h), I declare under penalty of perjury that l am not an attorney or employee of an attorney, that l
prepared or caused to be prepared one or more documents for filing by the above-named debtor(s) in connection with this
bankruptcy case, and that compensation paid to me within one year before the filing of the bankruptcy petition, or agreed to
be paid to me, for services rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case
is as follows:

 

For document preparation services I have agreed to accept __________________________________________ $ 200.00

Prior to the filing of this statement l have received __________________________________________________________ $ 200.00

Baiance Due _____ $ 0.00
2. l have prepared or caused to be prepared the following documents (itemize):

and provided the following services (itemize):

3, The source of the compensation paid to me was:
[@ Debtor [:i Other (specify):

4. The source of compensation to be paid to me is:
[§'] Debtor [:] Other (specify):

     

  

 

 

 

 

 

5. The foregoing is a complete statement of any agreement or arrangement for payment to me for preparation of the petition

filed by the debtor(s) in this bankruptcy case
6. Io§ny knowledge no other person has prepared for compensation a document for filing in connection with this bankruptcy

"'/cas¢ except as listed beldw:
j<fAME i` M_M M,M / /[soCIAL sEcURiTY NUMBER
,/‘/ ’ XXX-XX-XXXX January 24, 2019

g -’ Signature 0 Sbclal Security number of bankruptcy Dat€

j petition preparer*
JUAWA A TELLIS 5135 CAMlNO AL NORTE STE 267

NORTH LAS VEGAS, NEVADA 89031

Printed name and titie, if any, of Address

Bankruptcy Petition Preparer

*If the bankruptcy petition preparer is not an individual, state the Social Security number of the ofticer, principal, responsible person
or partner of the bankruptcy petition preparer. (Required by ll U.S.C. § llO.)

A bankruptcy petition preparer's failure to comply with the provisions of title ]] and the F ederal Rules of Bankruptcy Procedure may
result in fines or imprisonment or both. 11 U.S.C. § 110; 18 U,S.C. § 156.

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase,oom Best Case Bankruptcy

 

Case 19-10409-ab| Doc 1 Entered 01/25/19 14:49:41 Page 17 of 60

 

Fill in this information to identify your case:

 

D€blOfi AUDRA RENEE lSRAEL
§ First Name lvlidd|e Name Last Name
} Debtor 2

 

i (Spouse if, liling) First Name Nliddle Name Last blame

` United States Bankruptcy Court for the: DlSTR|CT OF NEVADA l
l Case number l
l<“ k“°““‘> ij cheek tr this is an
§ amended filing

 

 

 

Official Form 106Sum

Summary of Your Assets and Liabilities and Certain Statistical lnformation 12/15

Be as complete and accurate as possible. |f two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this forrn. lt you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 

Summarize Your Assets

Your assets
Value ot what you own

1. Schedu|e A/B: Property (Official Form 106A/B)

1a. Copy line 55, Total real estate, from Schedu|e A/B ................................................................................................ $ 0'00
1b. Copy line 62, Total personal property, from Schedu|e A/B ..................................................................................... $ am ___________________ §§I§Qj;gg__
10. Copy line 63, Total oia|l property on Schedule A/B ............................................................................................... $ 4 28,80'1_00

Part 21 Summarize Your Liabilities

Your liabilities
Amount you owe

2. Schedu/e D: Creditors Who Have C/aims Secured by Property (Ofticial Form 1060)

 

 

 

 

 

 

2a Copy the total you listed in Column A, Amountof claim at the bottom of the last page of Part 1 of Schedule D... $ 30»308~00
3, Schedule E/F,' Cred/'tors l/l/ho Have Unsecured Claims (thcial Form 106E/F)

3a Copy the total claims from Part 1 (priority unsecured claims) from line 6e ot Schedule E/F ................................. 5 0'00

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedu/e E/F ............................ $ 54,797.13

Your total liabilities $4_'_.______'¢8~5_,1#05__.1§__
mummarize Your lncome and Expenses

4. Schedu/e /.' Your/ncome (Official Form 106|)

Copy your combined monthly income from line 12 ot Schedule / ................................................................................ $ __r#_»__ ______ § _»_108'_§§_
5. Schedule J: Your Expenses (Officia| Form 106J)

Copy your monthly expenses from line 220 of Schedu/e J .......................................................................... $ 31779'75

Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
l:] No. You have nothing to report on this part of the torm. Check this box and submit this form to the court with your other schedules

l Yes
7l What kind of debt do you have?

- Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
household purpose." 11 U.S.C. § 101(8). Fill out lines B~Qg for statistical purposes 28 U.S,C. § 159.

ij Your debts are not primarily consumer debts. You have nothing to report on this part ot the form. Check this box and submit this form to
the court with your other schedules

Official Form 1068um Summary of Your Assets and Liabilities and Certain Statistical lnformation page 1 of 2

Soltware Copyrighl (c) 1996‘2018 Best Case, LLC - wwA/v.bestcase.com Best Case Bankruptcy

 

 

Case 19-10409-ab| Doc 1 Entered 01/25/19 14:49:41 Page 18 of 60

Debtor1 AUDRA RENEE lSRAEL Case number (ifknown)

 

 

8. From the Statement of Your Current IVlontth lncome: Copy your total current monthly income from Official Form
122A-1 time 11; 0R, Form 1223 Lrne 11; oR, Form 1220~1 time 14. $ 3'792-30

 

 

 

94 Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

Total claim

From Part 4 on Schedule E/F, copy the following:
9a. Domestic support obligations (Copy line Ga.) $ 0_00
9b. Taxes and certain other debts you owe the government (Copy line 6h.) $ 0_00
9c. Claims for death or personal injury while you were intoxicated (Copy line 60.) $ A_M_#`_"___`_____'#“Q£)`O
9d. Student loans (Copy line 6f.) $ #~__ 3,490.0(1
9e. Obligations arising out of a separation agreement or divorce that you did not report as

priority claims (Copy line 69.) ....................................... .0 '99
9f. Debts to pension or proht-sharing plans, and other similar debts (Copy line 6h.) +$ 0_00

Qg. Total. Add lines 9a through 9t. $ 3,490.00~4(

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical |nformation page 2 of 2

Sottware Copyriglit (c) 1996-2018 Best Case, LLC - vwwv.bestcase,com Best Case Bankruptcy

 

Case 19-10409-ab| Doc 1 Entered 01/25/19 14:49:41 Page 19 of 60

 

Fill in this information to identify your case and this filing:

 

 

 

 

§ l
;Debtori AuDRA RENEE lSRAEL l
\ First Name Middle Name Last Name l
] Debtor 2
(Spouse, it illing) First Name Nliddle Name l.ast Name
§ United States Bankruptcy Court for the; DlSTR|CT OF NEVADA
l
lCase number , l:] Check iflhis is an

 

amended filing

 

Official Form 106A/B
Schedule A/B: Property 12/15

 

 

ln each category, separately list and describe items List an asset only once. lf an asset fits in more than one category, list the asset in the category where you
think lt fits best. Be as complete and accurate as possib|e. lf two married people are filing together, both are equally responsible for supplying correct
information lf more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an lnterest ln

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

l No. co 10 Pari 2.
m Yes. V\/here is the property?

m Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? lnclude any vehicles you own that
someone else drives |f you lease a vehic|e, also report it on Schedule G: Executo/y Contracts and UneXp/'red Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

 

 

 

 

 

U No
- Yes
. - ~ Do not deduct secured claims or exemptions Pul
7
3.1 l\tlake. KlA Who has an interest m the property. checkone the amount O{ any Secured c§aims en schedule D§
Model; OPTHV|A l Debro, 1 Oniy Creditors l/l/ho Have C/aims Secured by Property.
Year; 2_01_5_________._~__ m Debl°' 2 O"'Y Current value of the Current value of the
Approximale mileage: _§§A§~iw§:/'§M(§)Yj [:] Debror1 and Der,ror 2 univ entire property? portion you own?
MOther intormation: l:] At least one of the debtors and another
[:] Check if this ls community property $8»206~00 $8,206-00
(see instructions)
. . Do not deduct secured claims or exemptions Pul
» '>
32 Make` ____~_~__--JEEP Who has an interest m the property Check O"e the amount ot any secured claims on Schedule D.'
Model: RENEGADE l Debrm 1 only Credito/'s Who Have Claims Secured by Property.
Year: 3917 _____________________________________________ g Debi°r 2 O"|V Current value of the Current value of the
Approximate mileage: §§§§§§§§§§§§§§§ 2 §QQQ_ l:] Debrorr and Debror 2 Onry entire property? portion you own?
Omer information! m Al least one ot the debtors and another

 

|:\ Check if this is community property $141400-00 $14,400-00

(see instructions)

 

 

 

 

 

4, Watercratt, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examp/es.' Boats, trailers motors personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

. No
ij Yes

Official Form 106A/B Schedule A/B; Property page 1
Sottware Copyrigl\t (c) 1996-2018 Best Case, LLC - vwwv.bestcase.com Best Case Bankruptcy

 

Case 19-10409-ab| Doc 1 Entered 01/25/19 14:49:41 Page 20 of 60

Debtor 1 AUDRA RENEE lSRAEL Case number (i/known)

 

 

6 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
pages you have attached for Part 2. Write that number here ............................................................................. => $22’606'00

 

 

 

m Describe Your Persona| and Household items

Do you own or have any legal or equitable interest in any of the following items? Current value of the
portion you own?
00 not deduct secured
claims or exemptions

 

6. Househo|d goods and furnishings
Examp/es: l\/lajor appliances iurniiure, linens, china, kitchenware

m No
l Yes. Describe .....

 

lily/usc HousEHoLD FURNITURE $2,200.00

 

7. Electronics
Exemp/es: Televisions and radios; audio, video, stereo, and digital equipment; computers printers, scanners; music collections; electronic devices
including cell phones, cameras, media players, games
l:l No

l Yes. Describe .....

 

 

[2 Tv 2 cELLPHoNE j $300.00

 

8. Collectib|es of value
Examples: Antiques and flgurines; paintings, prints, or other artwork', books, pictures, or other art objects; stamp, coin, or baseball card collections;
other collections, memorabi|ia, collectibles

l No
m Yes. Describe .....

9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
musical instruments

l No
[:l Yes. Descrlbe.....

10. Firearms
Examp/es: Pistols, rifles, shotguns, ammunition, and related equipment

- No
[] Yes. Describe .....

ll. Clothes
Examples: Everyday clothes, furs, leather coats, designer Wear, shoes, accessories

[:l No
l Yes. Describe .....

 

@ERSONAL cLoTHiNo | $500.00

 

 

12. Jewe|ry
Exemples.' Everyday jewelry, costume iewe|ry, engagement rings, wedding rings, heirloom jewelry, walches, gems, gold, silver

l No
[] Yes. Describe .....

13. Non-farm animals
Examples: Dogs, cats, birds, horses

- No
l:l Yes. Describe .....

t4. Any other personal and household items you did not already list, including any health aids you did not list
. No

l:] Yes, Give specific information .....

Official Form 106A/B Schedule A/B: Property page 2
Software Copyright (c) 1996~2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

Case 19-10409-ab| Doc 1 Entered 01/25/19 14:49:41 Page 21 of 60

D€bwfl AUDRA RENEE lSRAEL Case number (ifknown)

 

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached

 

 

 

 

for Part 3. Write that number here .............................................................................. $3»000'00
m Describe Your Financial Assets
Do you own or have any legal or equitable interest in any ofthe following? Current value of the

portion you own?
Do not deduct secured
claims or exemptions

16. Cash
Examp/es: Money you have in your wallet, in your home, in a safe deposit bo)<, and on hand when you file your petition

[] No
- Yes ................................................................................................................

Cash $10.00

 

174 Deposits of money
Examples.' Checl<ing, savings, or other financial accounts; certificates ofdeposit; shares in credit unions, brokerage houses and other similar
institutions |fyou have multiple accounts With the same institution, list each.

 

 

ij No

- Yes ____________________ institution name:
17.1. CHECK|NG NAVY FEDERAL CREDlT UNlON $160.00
17.2. CHECK|NG WELLS FARGO BANK $25.00

 

 

18. Bonds, mutual funds, or publicly traded stocks
Examples.' Bond funds, investment accounts with brokerage firms money market accounts

.No

|:] Yes .................. institution or issuer name:

19. Non-pub|icly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
joint venture

-No

[:l Yes. Give specific information about them ...................
Name of entity: % of ownership:

20. Government and corporate bonds and other negotiable and non~negotiab|e instruments
Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
Non-negotiab/e instruments are those you cannot transfer to someone by signing or delivering them.

.No

L__] Yes, Give specific information about them
issuer name:

21. Retirement or pension accounts
Examp/es: interests in lRA, ER|SA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

UNO

- Yes. List each account separatelyl
Type of account: institution name:

401 K ASUR|ON $3,000.00

 

22. Security deposits and prepayments
Your share ofa|| unused deposits you have made so that you may continue service or use from a company
Exarnp/es.' Agreements with |andlords, prepaid rent, public utilities (e|ectric, gas, water), telecommunications companies, or others

. No
l:l Yes. ..................... institution name or individua|:

Ofncia| Form iO€>A/B Schedule A/B: Property page 3
Sottware Copyright (c) 1996-2018 Best Case, Ll_C - vM/W.bestcase.com Best Case Bankruptcy

 

Case 19-10409-ab| Doc 1 Entered 01/25/19 14:49:41 Page 22 of 60

 

Debtori AUDRA RENEE lSRAEL Case number (i/l<nown)
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
l No
L`_i yes ____________ issuer name and description

24, interests in an education lRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(i ), 529A(b), and 529(b)(i ).

l No
l:l Yes ____________ institution name and description. Separately Hle the records ofany interests.l1 U`S.C. § 521(0);

25_ Trusts, equitable or future interests in property (0ther than anything listed in line 1), and rights or powers exercisable for your benefit
- No

l:l Yes. Give specinc information about them...

26, Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examp/es: lnternet domain names, websites, proceeds from royalties and licensing agreements

- No
l:l Yes. Give specific information about them...

27_ Licenses, franchises, and other general intangibles
Examples: Buiiding permits, exclusive licenses, cooperative association holdings liquor licenses professional licenses

. No
l:l Yes. Give specinc information about them...

|Vloney or property owed to you? Current value of the
portion you own?
Do not deduct secured
claims or exemptions

28. Tax refunds owed to you

l Nc
m Yes. Give specific information about them, including whether you already filed the returns and the tax years .......

29. Family support
EXamp/es.' Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement property settlement

.No

l:l Yes. Give specific information ......

30. Other amounts someone owes you
Examp/es: Unpaid wages, disability insurance payments, disability benents, sick pay, vacation pay, workers compensationl Sooiai Security
benefits; unpaid loans you made to someone else

- No
l:l Yes. Give specific information..

31. interests in insurance policies
Examp/es: l-iea|th, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter's insurance

-No

l:l Yes. Name the insurance company of each policy and list its value
Company name: Beneficiary: Surrender or refund
value:

32. Any interest in property that is due you from someone who has died
if you are the benenciary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive properly because
someone has died.

l No
l:l Yes. Give specific information..

33. Ciaims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examp/es: Accidents, employment disputes, insurance claims, or rights to sue

-No

l:\ Yes. Describe each claim .........

OiHcial Form 106A/B Schedule A/B: Property page 4
Sottware Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

Case 19-10409-ab| Doc 1 Entered 01/25/19 14:49:41 Page 23 of 60

Debtor 1 AUDRA RENEE lSRAEL Case number (irl<nown)

 

34. Other contingent and unliquidated claims of every nature, including counterclaims ofthe debtor and rights to set off claims

- No
l:l Yes. Describe each claim .........

35. Any financial assets you did not already list
- No
l:] Yes. Give specific information..

 

36. Add the dollar value of ali of your entries from Part 4, including any entries for pages you have attached

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

for Part 4. Write that number here ..................................................................................................................... $3»195~00
m Describe Any Business-Reiated Property You Own or Have an interest in. List any real estate iri Part1.
37. Do you own or have any legal or equitable interest in any business-related property?
. No, Go to Part 6.
l:l Yes, Go to line 38.
Part 6: Describe Any Farm- and Commercial Fishing~Related Property You Own or Have an interest in.
if you own or have an interest in iarmland. list ii in Part 1.
46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
l No. so le Pan 7.
l:] Yes. Go to line 47.
prescribe Aii Property You own or Have an interest in Thai You bid riot Lisi Above
53. Do you have other property of any kind you did not already iist?
Examp/es: Season tickets, country club membership
- No
I:l Yes. Give specific information .........
54. Add the dollar value of ali of your entries from Part 7. Write that number here .................................... $0,00
i_ist the Toiais of Each Part of ihis Form
55. Part 1: Total real estate, line 2 ...................................................................................................................... $0,00
56. Part 21 Total vehicles, line 5 $22 606,00
57. Part 3: Total personal and household items, line 15 $3 000_()0
58, Part 4: Total financial assets, line 36 $3 195,00
59. Part 5: Total business-related property, line 45
60. Part 6: Total farm- and fishing-related property, line 52
61. Part 7: Total other property not iisted, line 54
62. Total personal property. Add lines 56 through 61 Copy personal property total ______________ § B§QL,OO
63. Total of ali property on Schedule AlB. Add line 65 + line 62 $28,801,00
Official Form 106A/B Schedule A/B: Propeity page 5
Software Copyright (c) 1996-2018 Best Case, LLC - viM/w.bestcase.com Best Case Bankruptcy

 

Case 19-10409-ab| Doc 1 Entered 01/25/19 14:49:41 Page 24 of 60

Fill in this information to identify your case:

 

 

§Debtori AUDRA RENEE isRAEi_

' First Name Middle Name Last Name
l Debtor 2

t (Spouse if, tiling) First Name lvtiddle Name Last Name

KUnited States Bankruptcy Court for the: DlSTR|CT OF NEVADA

 

iCase number \
(ii known ' |:l Check if this is an
l amended filing

Official Form 1060
Schedule C: The Property You Claim as Exempt 4/16

 

 

Be as complete and accurate as possible. lftwo married people are nlan together, both are equally responsible for supplying correct information Using
the property you listed on Schedule A/B: Property (Official Form lOSA/B) as your source, list the property that you claim as exempt, lf more space is
needed, Hll out and attach to this page as many copies ofPa/t 25 Additional Page as necessary On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions--such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds--may be unlimited in dollar amount. However, if you claim an exemption of100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

m identify the Property You Claim as Exempt

 

1. Which set of exemptions are you claiming? Check one on/y. even ifyour spouse is filing With you.
. You are claiming state and federal nonbankruptcy exemptions 11 U.S.C. § 522(b)(3)
l:l You are claiming federal exemptions 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on Current value of the Amount of the exemption you claim Speciflc laws that allow exemption
Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemptionl
Schedule A/B
' . R . S . 2 .090 f
2015 KiA oPTiiviA 76000 miies $8,206_00 . $0_00 Nev ev tar § 1 (1)( )

Line from Schedule A/B: 3.1

m 100% of fair market value, up to
any applicable statutory limit

 

Line from Schedule A/B: 3.2 _._-_’_-'-_

 

m 100% of fair market value, up to
any applicable statuton/ limit

 

i\/iisc HousEHOLD FURNITURE 32 200_00 l $2 200'00 Nev. Rev. Stat. § 21.090(1)(6)
urie from schedule A/B; 6.1 ’ ’

 

g 100% of fair market value, up to
any applicable statutory limit

 

2 TV 2 CELLPHONE $300_00 l $300_00 Nev. Rev. Stat. § 21.090(1)(b)
Line from Schedule A/B; 7.1

 

m 100% of fair market value, up to
any applicable statutory limit

 

PERSONAL CLOTHlNG $500_00 l $500_00 Nev. Rev. Stat. § 21.090(1)(b)
Line from Schedule A/B: 11.1

 

m 100% offair market value, up to
any applicable statutory limit

 

Ofncial Form 1060 Schedule C: The Property You Claim as Exempt page t of 2
Software Copyriglit (c) 1996~2018 Best Case, LLC - vwwv.bestcase.com Best Case Bankruptcy

 

 

Case 19-10409-ab|
canon Aui)RA RENEE isRAEi_

Brief description of the property and line on
Schedule A/B that lists this property

Doc 1 Entered 01/25/19 14:49:41 Page 25 of 60

Current value of the
portion you own

Copy the value from

Case number (if known)

Amount of the exemption you claim

Check only one box for each exemption

 

Spec

ific laws that allow exemption

 

 

 

Schedule A/B
CaSh $10'00 . $10.00 NeV. ReV. Stat. § 21.090(1)(2)
Line from Schedule A/B: 16.1
m 100% of fair market value, up to
any applicable statutory limit
CHECK|NG: NAVY FEDERAL CRED|T $160 00 - $160_00 Nev. Rev. Stat. § 21.090(1)(2)
ui\iioi\i '
Line from Schedule A/B: 17.1 m 100% of fair market value, up to
any applicable statutory limit
CHECKlNG: WELLS FARGO BANK $25 00 l $25_00 Nev. Rev. Stat. § 21.090(1)(2)
Line from schedu/e A/e; 17.2 '
13 100% or fair market value, up to
any applicable statutory limit
401 K: ASURlON $3’000_00 - $3,000'00 Nev. Rev. Stat. § 21.090(1)(r)
Line from Schedule A/B: 21.1 -_----_ m

100% of fair market value, up to
any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $160,375?
(Subject to adjustment on 4/01/19 and every 3 years after that for cases died on or after the date of adjustment.)

l No
[] Yes. Did you acquire the property covered by the exemption within 1,215 days before you med this case?
l:] No
[:] Yes
thcial Form 1060 Schedule C: The Property You Claim as Exempt

Software Copyright (c) 1996~2018 Besl Case, LLC - \AMM/.bestoase,com

page 2 of 2
Best Case Bankruptcy

 

Case 19-10409-ab|

Doc 1 Entered 01/25/19 14:49:41 Page 26 of 60

    

Fill in this information to identify your case:

 

 

 

 

l

lD@beti AUDRA RENEE lSRAEL

§ First Name Middle Name Last Name

§ Debtor 2 '

§ (Spouse if, filing) First Name Middle Name Last Name

i

§ United States Bankruptcy Court for the; DlSTRlCT OF NEVADA l

§ Case number

§ (if l<"°‘Ml) |:] Check ifthis is an
§ amended filing

 

Official Form 106D

Schedule D: Creditors Who Have Claims Secured by Property 12/15

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct information. lf more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?

|:l No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form,

. Yes. Fill in all ofthe information below.

m i_ist Aii secured ciaims

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2. List all secured claims. lf a creditor has more than one secured claim, list the creditor separately Colum” A Column B column C
ior each claim. lt more than one creditor has a particular claim, list the other creditors in Part 2. As Amount of claim Value of collateral Unsecured
much as possible, list the claims in alphabetical order according to the creditor`s name. Do not deduct the that supports this portion
value ot collateral. claim li any
§ 2.1 _CHRYSLER CAP|TAL Describe the properly that secures the claiml $19,062.00 $14,400.00 $4,662.00
C'ed"°"SNa'“e 2017 JEEP RENEGADE 25000 miles
As of th date u file, the claim l ‘.c k li th
P.o. Box 961245 app.y. e y° 5 *‘e° a a‘
,FSF£WS'EE;_TX 76_?§1_, w E eminent
Number, Street, City, State & Zip Code m Unltquidaled
m Dispuled
Who owes the debt? Check ciie, Nature of lien. Check all that apply
l Demor 1 only m An agreement you made (such as mortgage or secured
m Debtor 2 only car ’oan)
m Debtor 1 and Debtor 2 only m Statutory lien (such as tax lien, mechanic‘s lien)
m At least one of the debtors and another m Judgmenl lien from a lawsuit
l:l cheek ir this ciaim relates to a l Other anomde a right 10 Offse\) Purchase Money Security
community debt
Date debt was incurred `() 08/20 Last 4 digits of account number "2911 ________________________
§2.2 YE_XETER FlNANCE, LLC Describe the property that secures the claim: $11,246.00 $8,206.00 $3,040.00
C'ed§‘°"$"'a'“e 2015 KlA OPTll\/lA 76000 miles
As of the date ou fi|e, the claim is: Ch k llih i
P.o. Box 166097 apply y e“ a a
,!!,Yi!!&,I._>_<l;”§_l§m1 E\ C<>niingeni
Numberl Street, City, State & Zip Code m Unliquld€ll€d
l:l Dispuled
Who owes the debt? Check one. Nature of lien. Check all that app|y.
l:l Debtor 1 only m An agreement you made (such as mortgage or secured
m Debtor 2 only car ‘°an)
m Debtor 1 and Debtor 2 only m Statutory lien (such as tax lien, mechanics lien)
- At least one of the debtors and another m Judgmem lien from a lawsuit
m Check if this claim relates to a - Other (inc|uding a right to offset) Purchase Money Security
community debt
Date debt was incurred Last 4 digits of account number 4944
Official Form 1060 Schedule D: Creditors Who Have Claims Secured by Property page 1 012

Software Copyright (c) 1996-2018 Best Case, LLC - w\M/v.bestcase.com

Best Case Bankruptcy

 

 

 

Case 19-10409-ab| Doc 1 Entered 01/25/19 14:49:41 Page 27 of 60

Case number (ir known)

 

DeblOl'l AUDRA RENEE lSRAEL

First Name Middle Name Last Name

 

 

Add the dollar value of your entries in Column A on this page. Write that number here: $30,308.00

lf this is the last page of your form, add the dollar value totals from all pages.
Write that number here: $30,303.00

m List Others to Be Notified for a Debt That You Already Listed

Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part1. For example, if a collection agency is
trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
than one creditor for any of the debts that you listed in Part1, list the additional creditors here. lf you do not have additional persons to be notified for any

debts in Part1.do not fill out or submit this page.

 

 

 

Official Form 106D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page 2 01‘2
Software Copyright (c) 1996-2018 Best Case, LLC - wvwv.bestcase.com Best Case Bankruptcy

 

Case 19-10409-ab| Doc 1 Entered 01/25/19 14:49:41 Page 28 of 60

Fill in this information to identify your case:
l

§ Debtor 1

 

 

 

AUDRA RENEE lSRAEL '
§ Flrct name Middie Name Last Name
§ Debtor 2
(Spouse if, filing) First Name Nllddte Name Last Name
§ United States Bankruptcy Court for the; DlSTRlCT OF NEVADA
i
§ Case number

 

§ (if knovm) i
l

[:] Check if this is an
§ amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible Use Part1 for creditors with PRlORlTY claims and Part 2 for creditors with NONPRlORtTY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule Ale Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. lf more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. if you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).

m List Aii chcur PRioRirY unsecured claims
1. Do any creditors have priority unsecured claims against you?

 

. No. Go to Part 2.

m Yes.
mm List Aii cf Your NoNPRioRiTY unsecured claims

3. Do any creditors have nonpriority unsecured claims against you?
ij No. You have nothing to report in this part. Submit this form to the court with your other schedules.

- Yes.

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. lf a creditor has more than one nonpriority
unsecured claim, list the creditor separately for each claiin. For each claim listed, identify what type of claim il is. Do nol list claims already included in Part 1. |f more
than one creditor holds a particular claim, list the other creditors in Part 3tlf you have more than three nonpriority unsecured claims fill out the Continualion Page of

 

 

 

 

 

 

Part 2.
Total claim
§ 41 AC|N§A CRED|T Last 4 digits of account number _ 4 _ _ $800_00
Nonpriority Creditor`s Name
9815 S MONROE ST 4TH F[_QOR When was the debt incurred?
Sandy, UT 84070
Niimber Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor 1 only m Contirigenl
El Debtor 2 only l:l unliquidated
l:l Debtor 1 and Debtor 2 only m Dispuled
l:l At least one of the debtors and another Type °f NONPR|OR'TY unsecured °|a§m:
l:] Check if this claim is for a community m Studem loans
debt m Obligatioiis arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- No l:§ Debls to pension or profit-sharing plans, and other similar debts
§:] Yes - Other. gpeciry COLLECTION
Official Form 106 E/F Schedule EIF: Creditors Who Have Unsecured Claims Page 1 of 10

Software Copyright (c) 1996-2019 Best Case, LLC ~ www,bestcase.com 53130 Best Case Bankruptcy

Case 19-10409-ab|

D€biOfi AUDRA RENEE lSRAEL

Doc 1 Entered 01/25/19 14:49:41 Page 29 of 60

Case number (ir known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2019 Best Case, LLC

- wle/. bestcase.com

BlG PlCTURE LOANS Lan 4 digits of account number __________________________ g _`__M_”__§_jlgO&Q_Q__w
Nonpriority Creditor's Name
521 S MA|N ST F|N|_AY When was the debt incurred?
Findlay, OH 45840
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only [:l Contingent
[:] Debtor 2 only l:] Un|iquidated
L__l Debtor 1 and Debtor2 only m Disputed
m At least one ofthe debtors and another Type of NONPRlORlTY unsecured Clalm:
m Check if this claim is for a community m Sludenl loans
debt m Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- NO m Debts to pension or profit~sharing plans, and other similar debts
m Yes l Other_ Speciry COLLECT|ON
cAPlTAL on E eAr\ll< usA NA Lasw digits oraccount number 39_1]_ __2_2_,§42§?_-_99.._
Nonpriority Creditor`s Name
p'()_ BOX 961245 When was the debt incurred? 09/08/2017
Fort Worth, TX 76161 ~
Number Street City State Zip Code As of the date you file, the claim is: Check att that apply
Who incurred the debt? Check one.
l Debtor 1 only m Conlingent
m Debtor 2 only m Un|iquidated
ij Debtor 1 and Debtor 2 only E] Disputed
l:] At least one of the debtors and another Type °f NONPR|ORlTY unsecured Clalml
m Check if this claim is for a community l:l Sllldenl loans
debt m Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l NO m Debts to pension or profit-sharing plans, and other similar debts
n Yes l Other‘ Specgfy COLLE.CT\ON
CAP|TAL ONE Last 4 digits of account number 2320 $2,406_00
Nonpriority Creditor‘s Name
CAp|TAL ONE When was the debt incurred? O3l21l2017
P.O. BOX 30253
Salt Lake City, UT 84130-0253
Number Streel City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only l:] Contingent
[__.l Debtor 2 only m Untiquidated
L__l Debtorl and Debtor 2 only m Disputed
[] At least one of the debtors and another Type of NONPRloRlTY unsecured claiml
m Check if this claim is for a community l:] Sludenl loans
debt [:] Ob|igations arising out ofa separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
. NO m Deth to pension or profit~sharing plans, and other similar debts
m YGS - the[' Specjfy COLLECT|ON
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 2 of 10

Best Case Bankruptcy

 

Case 19-10409-ab|

Doc 1 Entered 01/25/19 14:49:41 Page 30 of 60

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Scttware Copyright (c) 1996-2019 Best Case, LLC - vMM/.bestcase.com

Debtor 1 AUDRA RENEE lSRAEL Case number (lrl<nown)

l . .

§4~5 CARll/lAX AUTO FlNANCE Last 4 digits Of account number _________ __ m______»_~'__.$;1“6_,1_§_3_._00~_
Nonpriority Creditor's Name
CARMAX AUTO FlNANCE When was the debt incurred? 09/13/2014
P.O. BOX 440609
Kennesaw, GA 30160
Number Streel City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor 1 only i:i Conlingenl
g Debtor 2 only m Un|iquidated
l:] Debtort and Debtor 2 only m Dispuled
ij At least one of the debtors and another Type °r NONPRlORl-r¥ unsecured °larmr
l:] Check if this claim is for a community l:] Sludenl loans
debt m Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- NO [:] Debts to pension or profit-sharing plansl and other similar debts
El Yes l Othe,_ Spec@fy coLLEchol\l / jewel

/ l

§4.6 CASH FACTORY USA Last 4 digits of account number $500_00
Nonpriority Creditor‘s Name
CASH FACTORY LiSA When was the debt incurred?
6965 S RAlNBOW BLVD STE 130
Las Vegas, NV 89118
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one,
l Debtor 1 only m Contingenl
i:] Debtor2 only ij Un|iquidated
[:] Debtor 1 and Debtor 2 only ij Dispuled
m At least one of the debtors and another Type or NONPRloRlTY unsecured claim
i:] Check if this claim is for a community l:l Slude“l loans
debt m Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? repolt as priority claims
- NO m Debts to pension or profit-sharing plans, and other similar debts
i:i Yes . Other. Specify COLLECT[ON

§4.7 MCENTENN|AL H|LLS HOSP|TAL Last4 digits of account number 057_2 $3,400.00
Nonpriority Creditor‘s Name
cEl\lTEl\ll\llAL HlLLs HosPerl_ When was the debt incurred?
P.O. BOX 31001-0827
Pasadena, CA 91110»0827
Numl>er Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor 1 only [:i Contingent
ij Debtor 2 only i:l Unliquidated
L__] Debtor 1 and Debtor 2 only m Dispuled
m At least one of the debtors and another Type °r NONPRlORlTY unsecured Claim:
i:l Check if this claim is for a community m Sludenl loans
debt i:] Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- NO m Debls to pension or profit-sharing plans, and other similar debts
m Yes . owen Speciry ME.D|CAL BILL

Official Form 106 E/F Schedule Ele Creditors Who Have Unsecured Claims Page 3 of 10

Best Case Bankruptcy

 

 

 

Case 19-10409-ab|

D€blOfl AUDRA RENEE lSRAEL

 

 

 

Doc 1 Entered 01/25/19 14:49:41 Page 31 of 60

Case number (lr known)

 

DESERT RAD|OLOGY SOLUT|ONS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Soitware Copyright (c) 1996-2019 Best Case, LLC

- vvm\/.bestcase.com

4.8 LLC Last 4 digits of account number 9779 $109.00
Nonpriority Creditor‘s Name m
DESERT RAolol_oGY sol_urloi\ls When was the debt incurred?

LLC

PlO. BOX 1645

lndianapolis, |N 46206

Number Streel City State Zip Code As of the date you file, the claim is: Check all that apply

Who incurred the debt? Check one.

l Debtor 1 only i:] Contingent

i:i Debtor 2 only i:] Un|iquidated

m Debtor1 and Debtor 2 only i:] Dispuled

m At least one of the debtors and another Type °r NONPR'ORlTY unsecured clalnn

l:] Check if this claim is for a community m Sludenl loans

debt [:] Ob|igations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims

. NO m Debls to pension or profit-sharing plans, and other similar debts
m Yes - ther_ Specify MEDICAL BlLL

4.9 FiNGERHUT/WEBBANK Last 4 digits of account number 1980 $2,258.00
Nonpriority Creditor‘s Name
6250 RlDGEWOOD RD When was the debt incurred? 01/20/2012
Saint Cloud, MN 56303-0820
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.

l Debtor 1 only m Contingenl

m Debtor 2 only ij Un|iquidated

L_.l Debtori and Debtor 2 only ill Dispuled

i:] At least one of the debtors and another Type of NONPRlORlT¥ unsecured °lalrn"

i:] Check if this claim is for a community l:l Sludenl loans

debt i:l Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims

l NO i:] Debts to pension or profit-sharing plans, and other similar debts

m Yes - O\her. gpec§fy COLLECT|ON

4.1 GALAXY lNTERNAT|ONAL

0 PURCHAS|NG [_j_C Last4digits of account number 2645 $3,195-13_
Nonpriority Creditor`s Name
4730 sourn FoRT APACHE levo When wastne debt incurred?

Las Vegas, NV 89147
Number Streel City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor 1 only m Contingent
ij Debtor 2 only l:l Un|iquidated
m Debtor1 and Debtor 2 only l.:] Dispuled
i:i At least one ot the debtors and another Type °r NONPRlORlTY unsecured clnlml
[:] Check if this claim is for a community l:l Sludenl loans
debt |:] Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
. No m Debts lo pension or profit-sharing plans, and other similar debls
m Yes - ther. Speci{y COLLECTION
Official Form 106 E/F Schedule Ele Creditors Who Have Unsecured Claims Page 4 of 10

Best Case Bankruptcy

 

 

 

 

Case 19-10409-ab|

Doc 1 Entered 01/25/19 14:49:41 Page 32 of 60

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sottware Copyright (c) 1996»2019 Best Case, LLC - vaM/bestoase.com

Debtor 1 AUDRA RENEE lSRAEL Case number (irknown)

4.1

1 KOHLS/CAPONE Last 4 digits of account number 5065 $1,087.00
Nonpriority Creditor`s Name
KOHLS/CAPONE When was the debt incurred? 05/01/2014
P.O. BOX 3115
l\/lilwaukee, Wl 53201
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
l Debtor 1 only m Conlingent
m Del)tor 2 only m Un|iquidated
n Debtor 1 and Debtor 2 only [:.l Disputed
[:] At least one of the debtors and another Type of NONpR'OR'TY unsecured Claim:
[] Check if this claim is for a community m Student loans
debt l:l Ob|igations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l ND m Debts to pension or profit~sharing plans. and other similar debts
l:l Yes l ther. Specify COLLECT|ON

4.1

L_z_ _____ »lVlAB&T RETA|L Last 4 digits of account number 306_:_3 ____________ $3,§20_0

Nonpriority Creditor‘s Name
P.O.BOX 4499 When was the debt incurred? 04/08/2014
Beaverton, OR 97076-4499
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only [:l Contingent
l:l Debtor 2 only m Un|iquidated
g Debtor 1 and Debtor 2 only m Disputed
l:l At least one of the debtors and another Type of NONPR|OR‘TY unsecured claim
l:l Check if this claim is for a community E] Sn'oenl loans
debt m Ob|igations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
. No l:l Debts to pension or profit-sharing plans, and other similar debts
n Yes l Other, Specify COLLECTION

4.1 lVlARlNELLO SCHOOLS OF

3 BEAUTY Last 4 digits of account number 323‘§ ”w ¢w_____§l_,~‘l_‘l_@_~gg
Nonpriority Creditor`s Name
5001 E BONANZA STE 110 When was the debt incurred? 04/19/2018
Las Vegas, NV 89110
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
. Debtor1 only l:l Contingent
m Debtor 2 only m Un|iquidated
m Debtort and Debtor 2 only m Disputed
l:] At least one of the debtors and another Type of NONPR|OR'TY unsecured olaim:
m Check if this claim is for a community m $lodent 'oans
debt l:l Ob|igations arising out ot a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- NO m Debls to pension or profit~sharing plans, and other similar debts
l:] Yes l ther. gpecify COLLECT\ON

Official Form 106 E/F Schedule EIF: Creditors Who Have Unsecured Claims Page 5 of 10

Best Case Bankruptcy

 

 

Case 19-10409-ab|

Debefl AUDRA RENEE lSRAEL

 

 

 

Doc 1 Entered 01/25/19 14:49:41 Page 33 of 60

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2019 Best Case, LLC

- wvwv.bestcase.com

4.1
4 lVlOBlLOANS, LLC Last 4 digits of account number 3426 $1,100.00
Nonpriority Creditor‘s Name
p'(), BOX 42917 When was the debt incurred? 06/28/2018
Philadelphia, PA19101
Number Streel City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor 1 only l:l Contingeni
m Debtor 2 only l:] Un|iquidated
l:l Debtor 1 and Debtor2 only m Dispuled
l:l At least one of the debtors and another Type of NONPRlORlTY unsecured olalln:
[] check irthis claim is for a community l:l Siude"l loans
debt l:l Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- NO l:l Debts to pension or profit-sharing plans, and other similar debts
l:l Yes - the;. Specify COLLECT|ON
4.1
5 lVlOUNTAlN SUMMIT FlNANClAL Last 4 digits of account number $900-00
Nonpriority Creditor`s Name
635 EAST HWY #2() F When was the debt incurred?
Upper Lake, CA 95485
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor 1 only l:] Contingent
l:l Debtor 2 only l:l Un|iquidated
m Debtor 1 and Debtor 2 only m Dispuled
l:] Al least one ofthe debtors and another Type of NONpRloRlTY unsecured claiml
[:l Check if this claim is for a community l:l Sludenl loans
debt ij Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l NO m Debts to pension or profit-sharing plans, and other similar debts
l:] Yes - Other. Specify COLLECT|ON
4.1
5 MCUNTA\NVI EW HOSPITAL Last 4 digits of account number $4,600-00
Nonpriority Creditor`s Name
MOUNTA|NV|EW H()SP|TAL When was the debt incurred?
PO BOX 740766
Cincinnati, OH 45274
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor 1 only [:l Contingent
|:l Debtor 2 only m Un|iquidated
l:l Debtor 1 and Debtor 2 only m Dispuled
m At least one of the debtors and another Typo of NONPRlORlTY unsecured claiml
l:l Check if this claim is for a community m Sllldenl loans
debt l:] Ob|igations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l No l:l Debls to pension or profit-sharing plans. and other similar debts
l:] Yes l Other, Specify MEDICAL BlLL
Official Form 106 E/F Schedule EIF: Creditors Who Have Unsecured Claims Page 6 of 10

Best Case Bankruptcy

 

Case 19-10409-ab|

Debtor 1 AUDRA RENEE lSRAEL

 

 

 

Doc 1 Entered 01/25/19 14:49:41 Page 34 of 60

Case number (lr known)

 

PROGRESS|VE lNSURANCE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7 COMPANY Last 4 digits of account number $1,500.00_
Nonpriority Creditor's Name
6300 W||__SON M|LLS R()AD When was the debt incurred?
Cleveland, OH 44143
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor 1 only l:l Contingent
l:l Debtor 2 only l:l Un|iquidated
m Debtor1 and Debtor2 only m Dispuled
l:l At least one of the debtors and another Type of NoNpRlORlTY unsecured slarml
l:l Check if this claim is for a community g Slunonl loans
debt l:l Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l No m Debts to pension or profit-sharing plans, and other similar debts
l:l Yes . ther_ Specify COLLECTlON

4.1

3 RAPlD CASH Last 4 digits of account number $2,000-00
Nonpriority Creditor's Name
RAP|D CASH When was the debt incurred?
5676 S EASTERN AVE
Las Vegas, NV 89119
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only l:] Contingent
|'_`l Debtor 2 only [] unliquidated
l:l Debtor 1 and Debtor 2 only l:l Disputed
l:] At least one of the debtors and another Type of NONPRlORlTY unsecured claiml
[:] Check if this claim is for a community m Sludenl loans
debt l:l Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- NQ m Debts to pension or profit-sharing plansl and other similar debts
l:] Yes - owen gpecify COLLECTION

4.1 SHADOW EMERGENCY

9 pHYS|C\ANS Last 4 digits of account number 7360 $1,388_00
Nonpriority Creditor's Name
p_O_ 390915 When was the debt incurred?
lVlinneapolis, lVlN 55479
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
l Debtor 1 only l:l Contingent
m Debtor 2 only l:l Un|iquidated
l:] Debtor 1 and Debtor 2 onl l:.l Dis uted

V P
l:l At least one ofthe debtors and another Type or NONpRlORlTY unsecured °lalml
l:l Check ifthis claim is for a community m Sllldonl loans
debt m Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l NO m Debls to pension or profit-sharing plansl and other similar debts
l:l Yes . Othey_ Specify MED|CAL BlLL
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 7 of 10
Softvtmre Copyright (c) 1996~2019 Best Case, LLC ~ vwwv.bestcase.com Best Case Bankruptcy

 

 

 

 

Case 19-10409-ab|

Doc 1 Entered 01/25/19 14:49:41 Page 35 of 60

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtort AUDRA RENEE lSRAEL Case number (iri<nown)
4.2
0 SNAP FlNANC E Last 4 digits of account number $800.00
Nonpriority Creditor‘s Name
P_O, BOX 26561 When was the debt incurred?
Salt Lake City, UT 84126
Number Street City State Zip Code As of the date you flle, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor 1 only [:] Contingent
l:l Debtor 2 only m Un|iquidated
m Debtort and Debtor 2 only l:] Disputed
l:i At least one of the debtors and another Type °r NONPR|OR'TY unsecured crann:
l:i Check if this claim is for a community m Srudenr loans
debt m Obligations arising out ot a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- No l:] Deth to pension or profit-sharing plans, and other similar debts
l:l Yes - Other_ Specjfy COLLECT|ON
4.2
1 SYNCB/OLD NAVY Last 4 digits of account number 0050 $4£9.00
Nonpriority Creditor's Name
SYNCB/OLD NAVY When was the debt incurred? 04/20/2014
P.O. BOX 965005
Orlando, FL 32896
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
. Debtor 1 only l:l Contingent
[J oobioi 2 only l:l unliquidated
lIl Deblori and Dobioi 2 only |I] l:)ispuioo
[.:l At least one of the debtors and another Type °r NONPR'OR'TY unsecured °rann:
l:l Check if this claim is for a community g Sn'denr loans
debt m Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- NO [:l Debts to pension or profit-sharing plans, and other similar debts
[:] Yes l Other, Specify COLLECT\ON
l 4 2
§ 2` UlV|C Last 4 digits of account number 5293 "W__ _”””*__:$;§9”%99~
Nonpriority Creditor's Name
UMC When was the debt incurred? 10/1/2018
1800 WEST CHARLESTON AVE
Las Vegas, NV 89102
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor 1 only m Contingent
l:] Debtor 2 only l:l Un|iquidated
l:i Debtort and Debtor2 only l:l Disputed
l:l At least one of the debtors and another Type °r NONPR'OR'TY unsecured crann:
l:l check ir this claim is for a community m S*Ude"‘ loans
debt ij Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- NO m Debts to pension or profit-sharing plans, and other similar debts
l:l Yes - Oiher' Specify MED|CAL BlLL
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 8 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - vwwv.bestcese,com Best Case Bankruptcy

 

 

 

 

Case 19-10409-ab|

Doc 1 Entered 01/25/19 14:49:41 Page 36 of 60

 

 

 

 

 

 

 

 

 

Debtor1 AUDRA RENEE lSRAEL Case number (lll<nown)
4.2
3 US BANK Last 4 digits of account number 9994 $972.00
Nonpriority Creditor's Name
CRA MANAGEN|ENT When was the debt incurred? 05/02/2014
P.O. BOX 3447
Oshl<osh, Wl 54903
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor 1 only l:i Contingent
l:l Debtor2 only l:i Un|iquidated
l:] Debtor 1 and Debtor 2 only l:] Disputed
[:i At least one of the debtors and another Type or NONPR|OR|TY unsecured crarm:
l:l Check if this claim is for a community g Student loans
debt l:i Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- NO m Debts to pension or profit~sharing plans. and other similar debts
[:] Yes - Other, Specify COLLECTION
US DEPT OF EDUCATlON/GLE Last4 digits of account number 9679 $3,490~00
Nonpriority Creditor's Name rrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrr
2401 lNTERNANT|ONAL When was the debt incurred? 04/08/2012

P.O. BOX 7859
Nladison, Wl 53704

 

 

Number Streel City State Zip Code
Who incurred the debt? Check one.

l Debtor1 only

m Debtor 2 only

l:i Debtor 1 and Debtor 2 only

ij At least one of the debtors and another

l:] Check if this claim is for a community
debt
ls the claim subject to offset?

. No
[:i Yes

As of the date you file, the claim is: Check all that apply

l:i Contingent
m Uniiquidaled

m Disputed
Type of NONPRlORlTY unsecured claim:

- Student loans

m Obligations arising out ofa separation agreement or divorce that you did not
report as priority claims

m Debts lo pension or profit-sharing plans, and other similar debts

l:i Other. Specify

 

STUDENT LOAN

 

mm List others to se Notified About a color That You Alroady Listed

5.

 

Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts1 or 2. For example, if a collection agency

is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. |f you do not have additional persons to be
notified for any debts in Parts 1 or 2, do not fill out or submit this page.

Name and Address

AARGON AGENCY lNC
AARGON AGENCY lNC

8668 SPRlNG l\/lOUlNTA|N ROAD
Las Vegas, NV 89117

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.22 of (Chec/< one).' m Part 11 Creditors with Priority Unsecured Claims

- Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

DEV|LLE ASSET lVlGlV|T
1132 GLADE ROAD
Colleyvil|e, TX 76034

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.13 of (Gheck one),' l:i Part 1: Creditors with Priority Unsecured Claims

' Part 22 Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

l\/lEDlCAL DATA SYSTEN|S lNC
2001 9TH AVE STE 312
Vero Beach, FL 32960

Olt which entry in Part 1 or Part 2 did you list the original creditor/2
Line 4.7 of (Clleck one).' [:i Part 1: Creditors with Priority Unsecured Claims

- Part 22 Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

Official Form 106 E/F
Soitware Copyright (c) 1996~2019 Best Case, LLC ~ wvwv bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

On which entry in Part 1 or Part 2 did you list the original creditor?

Page 9 of 10

Best Case Bankruptcy

 

 

 

Case 19-10409-ab|

AUDRA RENEE lSRAEL

PLUS FOUR lNC
PLUS FOUR lNC
P.O. BOX 95846
Las Vegas, NV 89193-5846

Debtor 1

 

Line §§ or (chook ono):

Last 4 digits of account number

Doc 1 Entered 01/25/19 14:49:41 Page 37 of 60

Case number (lr l<nown)

 

i:] Part 1: Creditors with Priority Unsecured Claims
- Part 2: Creditors with Nonpriority Unsecured Claims

 

Name and Address

PORTFOL|O RECOVERY
PORTFOL|O RECOVERY

140 CORPORATE BL STE 100
Norfolk, VA 23502

Line §§ of (Check one).'

Last 4 digits of account number

On which entry in Part 1 or Part 2 did you list the original credilol’?
[:l Part 11 Creditors with Priority Unsecured Claims

- Part 2: Creditors with Nonpriority Unsecured Claims

 

Name and Address

PORTFOL|O RECOVERY
PORTFOL|O RECOVERY

140 CORPORATE BL STE 100
Norfolk, VA 23502

Line 4.23 or (choo/< ono):

Last 4 digits of account number

On which entry in Part 1 or Part 2 did you list the original creditor/2
m Part 1: Creditors with Priority Unsecured Claims

- Part 2: Creditors with Nonpriority Unsecured Claims

 

Name and Address

PORTFOLIO RECOVERY
PORTFOL|O RECOVERY

140 CORPORATE BL STE 100
Norfo|k, VA 23502

Line 4.21 of (Check one):

Last 4 digits of account number

On which entry in Part 1 or Part 2 did you list the original creditor?
ij Part 1: Creditors with Priority Unsecured Claims

- Part 21 Creditors with Nonpriority Unsecured Claims

 

Name and Address

SHERRY A lVlOGRE, ESQ.
8691 W SAHARA AVENUE, STE 210
Las Vegas, NV 89117

Line 4.10 of (Chec/r one).'

Last 4 digits of account number

On which entry in Part 1 or Part 2 did you list the original creditor/2
m Part 1: Creditors with Priority Unsecured Claims

- Part 2: Creditors with Nonpriority Unsecured Claims

 

m Add the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each

type of unsecured claim.

6a Domestic support obligations

Total
claims
from Part1 6b. Taxes and certain other debts you owe the government
60. Claims for death or personal injury while you were intoxicated
Sdi Other. Add all other priority unsecured claims. Write that amount here.
6e. Total Friority. Add lines 6a through Gd.
6t, Student loans
Total
claims
from Part 2 69. Obligations arising out of a separation agreement or divorce that

you did not report as priority claims
Sh. Debts to pension or profit-sharing plans, and other similar debts

6i. Other. Add all other nonpriority unsecured claims. Write that amount
here

6j. Total Nonpriority. Add lines 6fthrough Si.

Official Form 106 E/F
Soitware Copyright (c) 1996‘2019 Best Case, LLC ~ wvwv.bestcase.ccm

Sa.

6b,
60.
6d.

6e.

Sf.

69.
6h.

6i.

st

Schedule ElF: Creditors Who Have Unsecured Claims

 

 

 

 

Total Claim
$ 0.00
$ 0.00
$ ~_.,__wm__,,_._,.,4_4.`__”_.._.__*¢0-_99_..
$ 0.00
$ 0.00
Total Claim
$ 3 490.00

_________.__}______

 

 

$ 0.00
$ ____HQ-_O(L
$ 51 ,307.13
$ _ __________________ 5_ 4__.____7§§4_3_

 

 

Page 10 of 10
Best Case Bankruptcy

 

Fill in this information to identify your case:

AUDRA RENEE lSRAEL

l Debtor 1
l

l
l Debtor 2
(Spouse it, filing)

l United States Bankruptcy Court for the:

j Case number
t (if known)

Case 19-10409-ab|

 

First Na me

Last Name

 

First Name

DISTRlCT OF NEVADA

Last Na me

 

 

 

Official Form 1060

Schedule G: Executory Contracts and Unexpired Leases

Doc 1 Entered 01/25/19 14:49:41 Page 38 of 60

|:] Check if this is an
amended filing

12/15

 

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct
information. lf more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1 .

Do you have any executory contracts or unexpired leases?

- No. Check this box and nle this form with the court with your other schedules. You have nothing else to report on this form.
[i Yes. Fill in all of the information below even it the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2. List separately each person or company with whom you have the contract or lease, Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
and unexpired leases

Person or company with whom you have the contractor lease State what the contract or lease is for
Namex Number, Street, City, State and ZlP Code

2.1

Name

Number Street

City State ZlP Code
2.2

Name

Number Street

City State ZlP Code
2.3

Name

Number Street

City State ZlP Code
24

Name

Number Street

City State ZlP Code
2.5

Name

Number Street

City State ZlP Code

 

Official Form 1066
Soitware Copyright (c) 1996<2018 Best Casel l_LC - vw/w.bestcase.com

Schedule G: Executory Contracts and Unexpired Leases

Page 1 of 1
Best Case Bankruptcy

 

Case 19-10409-abl Doc 1 Entered 01/25/19 14:49:41 Page 39 of 60

Fill in this information to identify your case:

 

 

 

lD€biOfi AUDRA RENEE lSRAEL

§ Firsi Name Middie Name Last Name
l Debtor 2

§ (Spouse if, tiling) First Name Mlddle Name Last Name

 

§ United States Bankruptcy Court for the; D|STR|CT OF NEVADA

i

l Case number
§ (if known)

i

 

l___] Checl< if this is an

l amended filing

Official Form 106H
Schedule H: Your Codebtors 12/15

 

 

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. lf two married
people are filing together, both are equally responsible for supplying correct information. lf more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

1. Do you have any codebtors? (lf you are filing a joint case, do not list either spouse as a codebtor.

m No
l Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, Callfornia, ldaho, Louisiana, Nevada, New Me)<ico, Puerto Rico, Te)<as, Washington, and Wisconsin.)

. No. Go to line 3.
l:l Yes. Did your spouse, former spouse, or legal equivalent live with you at the time'?

3. ln Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
in line 2 again as a codebtor only if that person is a guarantor or cosigner. lVlake sure you have listed the creditor on Schedule D (Official
Form106D),Schedule E/F (Official Form 106ElF), or Schedule G(OfficialForm1OSG).Use Schedule D, Schedule E/F, or Schedule G to fill
out Column 2.

Column 1: Your codebtor Column 25 The creditor to whom you owe the debt
Name, Number, Street, Clty, State and ZlPCode Check all schedules that appiyj

3.1 CHEYENNE lSRAEL l Schedule D, line 2.2
2200 N TORREY P|NES DR #1145 [:] Schedule E/F line

Las Vegas, NV 89108 l'_'_] Schedule G

EXETER F| NANCE, LLC

 

Official Form 106H Schedule H: Your Codebtors Page 1 of 1
Software Copyright (c) 1996»2018 Best Case, LLC ~ vwvwbestoase.com Best Case Bankruptcy

 

 

 

Case 19-10409-abl Doc 1 Entered 01/25/19 14:49:41 Page 40 of 60

Fill in this information to identif

 

1 Debtor1 AUDRA RENEE lSRAEL
§ Debtor 2
(Spouse, it fillng)

 

 

United States Bankruptcy Court for the; DlSTR|CT OF NEVADA

 

l

l

§Case number Check ifthis is:

§ (“k"°W") [] An amended filing

i i:i A supplement showing postpetition chapter
13 income as ofthe following date:

OffiCiai FOi'm iOSi m
Schedule l: Your lncome 12/15

 

 

Be as complete and accurate as possible. lf two married people are filing together (Debtor1 and Debtor 2), both are equally responsible for
supplying correct information. if you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. lf you are separated and your spouse is not filing with you, do not include information about your spouse. lf more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Emp|oyment

1. Fill in your employment

 

 

 

information Debtor1 Debtor 2 or non-filing spouse
lfyou have more than one job, E l t t t l Emp|oyed m Employed
attach a separate page with mp °Vmen 5 a us
information about additional m Not employed m Not employed
employers .
Occupation SUPERV|SOR
include part-time, seasonal, or v
self-employed work, EmPlOi/el' 5 name ASUR|ON

 

Occupation may include student Emp|oyer's address 6605 GRAND MONTEC|TO
or homemaker, if it applies PKWY

Las Vegas, NV 89149

 

How long employed there? 3 YRS

m Give Details About Monthly income

Estimate monthly income as of the date you file this form. |f you have nothing to report for any line, write $0 in the space include your non-filing
spouse unless you are separated

lf you or your non-ming spouse have more than one employer, combine the information for all employers for that person on the lines below. lf you need
more space, attach a separate sheet to this form.

For Debtor1 For Debtor 2 or
non-filing spouse

 

List monthly gross wages, salary, and commissions (before all payroll

2- deductions). lf not paid monthly, calculate what the monthly wage would be. 2‘ $ 4»108'33 35 N/A

 

3. Estimate and list monthly overtime pay. 3. +$ 0.00 +$ N/A

 

 

4. Calculate gross lncome. Add line 2 + line 3. 4. $ 4,108.33 $ NlA

 

 

 

 

 

(:)li`icizil Form 1061 Schedule I: Your income page l

Case 19-10409-abl Doc 1 Entered 01/25/19 14:49:41 Page 41 of 60

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor1 AUDRA RENEE lSRAEL Case number (if/<no\~/n)
For Debtor1 For Debtor 2 or
§ non-filing spouse
Copy line 4 here _______________________________________________________________________________________________________________________ 4. $ 4,108.33 $ N/A
5. List all payroll deductions:
Sa. Tax, ll/ledicare, and Social Security deductions 5a $ 0,00 $ N/A
Sb. Mandatory contributions for retirement plans Sb. $ 0.00 $ N/A
50. Voluntary contributions for retirement plans 50. $ 0.00 $ NlA
5d. Required repayments of retirement fund loans 5d. $ 0.00 $ NlA
5e. insurance 5€. $ 0.00 $ N/A
5f, Domestic support obligations 5f. $ 0.00 $ NlA
Sg. Union dues 59. $ 0.00 $ N/A
5h, Other deductions Specify: 50.+ $ 0.00 + $ N/A
6. Add the payroll deductions Add lines 5a+5b+50+5d+5e+5f+5g+5h. 6. $ 0.00 $ NlA
7. Calculate total monthly take~home pay. Subtract line 6 from line 4. 7. $ 4,108.33 $ NlA
List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts ordinary and necessary business expensesl and the total
monthly net income. Ba, $ 0.00 $ N/A
Bb. interest and dividends Bb. $ 0.00 $ NlA
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
include alimony, spousal support, child support, malntenance, divorce
settlement, and property settlement 80. $ 0.00 $ N/A
Bd_ Unemployment compensation 8d. $ 0.00 55 N/A
Sei Social Security 3€. $ 0.00 $ N/A
8f. Other government assistance that you regularly receive
include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify; Bf. $ 0.00 $ N/A
BQ. Pension or retirement income 89. $ 0.00 $ N/A
Bh. Other monthly income. Specify: Bh.+ $ 0.00 + $ N/A
9. Add all other income. Add lines 8a+8b+80+8d+8e+8f+8g+8h. 9. $ 0.00 $ N/A
10. Calculate monthly income. Add line 7 + line 9. 10. $ 4,108.33 + $ NlA = $ 4,108.33

 

 

 

 

 

 

 

Add the entries in line 10 for Debtor 1 and Debtor 2 or non~filing spouse.

 

11, State all other regular contributions to the expenses that you list in Schedule J.
include contributions from an unmarried partner, members ofyour household, your dependents your roommates, and
other friends or relatives
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 11 . +$ ()_00

 

 

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.

Write that amount on the Summa/y of Schedules and Stat/st/'ca/ Surnma/y of Ce/tain Liabili'ties and Related Data. if it
applies 12. $ 4,108;1_32

 

 

 

Combined
monthly income
13. Do you expect an increase or decrease within the year after you file this form?
l No.

[] Yes. Explain: §

 

 

Oliiciiii Fomi 1061 Schedule I: Your lncome page 2

 

Case 19-10409-abl Doc 1 Entered 01/25/19 14:49:41 Page 42 of 60

   

Fill in this information to identify your case:

!
ioebiori AUDRA RENEE lSRAEL Check iflhis is:

 

 

l

§ [] An amended filing

§ Debtor 2 [| A supplement showing postpetition chapter
§ (Spouse, if liling) 13 expenses as of the following date:

 

 

§ United States Bankruptcy Court for lhel DlSTRiCT OF NEVADA MN| / DD /YYYY

1 Case number
(lf known)

 

 

i

l

 

Official Form 106J
Schedule J: Your Expenses 12/15

 

 

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct
information. lf more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

__t)escribe Your Household
1. ls this ajoint case?
- No. Go to line 2.
l:i Yes. Does Debtor 2 live in a separate household?

i:] No
1:| Yes. Debtor 2 must file thcial Form 106.1-2, Expenses for Separate Household of Debtor 2.
2. Do you have dependents? l:l No

Do not list Debtor 1 and - Yes Fill out this information for Depenclent‘s relationship to Dependent’s Does dependent
Debtor 2_ ' each dependent .............. r ' h o

   

Do not state the
dependents names DAUGHTER 17 l Yes

i:i No
l:] Yes
[:i No
1:1 Yes
i:i No
i:i Yes

 

 

 

 

3. Do your expenses include - NO
expenses of people other than m
yourself and your dependents? Yes

Estimate ¥our Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. lf this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I.' Your lncome
(0fficialForm106l.)

 

4. The rental or horne ownership expenses for your residence. include nrst mortgage

 

 

 

 

 

payments and any rent for the ground or lot. ~ $ 1’200‘00

lf not included in line 4:

4a Real estate taxes 4314 $ 0.00

4b. Property, homeowners or renter's insurance 4b. $ 0.00

4c. Home maintenance repair, and upkeep expenses 4c. $ 0.00

4d. Homeowner`s association or condominium dues 4d. $ 0.00
5. Additional mortgage payments for your residence, such as home equity loans 5. $ O_OO

 

Ofncial Form 106J Schedule J: Your Expenses page 1

 

 

Case 19-10409-abl Doc 1 Entered 01/25/19 14:49:41 Page 43 of 60

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 AUDRA RENEE lSRAEL Case number (if known)
6. Utilities:

6a. Electricity, heat, natural gas 6a $ 180.00

6b. Water, sewer, garbage collection 6b. $ 90.00 g

Gc. Telephone, cell phone, lnternet, satellite, and cable services 6c $ 517_00

Sd. Other. Specify: Sd. $ 0.00
7. Food and housekeeping supplies 7. $ 400_0()
8. Childcare and children’s education costs 8. $ ()_00
9. Clothing, laundry, and dry cleaning 9. $ 0.00
10. Personal care products and services 10. $ 0_00
11. Nledical and dental expenses 11. $ 60.00
12. Transportation. lnclude gas maintenance, bus or train fare.

Do not include car payments 12- $ 100'00
13. Entertainment, clubs, recreation, newspapers, magazines, and books 13. $ 0_00
14. Charitable contributions and religious donations 14. $ 0_00
15. lnsurance.

Do not include insurance deducted from your pay or included in lines 4 or 20.

15a l_ife insurance 15a. $ 0.00

15b. Health insurance 15b. $ 0.00

15c. Vehicle insurance ' 150. $ 400.00

15d. Other insurance Specify: RENTERS lNSURANCE 15d. $ 24.00
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20v

Specify: 16. $ 0.00
17. installment or lease payments:

17a. Car payments for Vehicle 1 17a. $ 475.00

17b. Car payments for Vehicle 2 17b. $ 333_75

17c. Other. Specify: 17c. $ 0.00

17d. Other. Specify: 17d. $ 0.00
18. Your payments of alimony, maintenance, and support that you did not report as

deducted from your pay on line 5, Schedule I, Your lncome (Official Form 1061). 18- $ 0'00
19. Other payments you make to support others who do not live with you, $ 0.00

Specify: 19.
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your/ncome.

20a. Mortgages on otherpropeity 20a. $ 0.00

20b. Real estate taxes 20b. $ 0.00

200. Property, homeowners or renter's insurance 200. $ 0.00

20d. l\/laintenance, repair, and upkeep expenses 20d. $ 0_00

20a. Homeowner's association or condominium dues 20e. $ 0.00
21. Other: Specify: 21. +$ 0.00
22. Calculate your monthly expenses

22a. Add lines 4 through 21. $ 3,779.75

22b. Copy line 22 (monthly expenses for Debtor 2), ifany, from Official Form 106J-2 $

22c. Add line 22a and 22b. The result is your monthly expenses $ 3,779.75
23. Calculate your monthly net income.

23a Copy line 12 (your combined monthly income) from Schedule |. 23a $ 4,108.33

23b. Copy your monthly expenses from line 220 above, 23b. -$ 3,779.75

23c. Subtract our monthl ex enses from our monthl income.

The resuii is your moiith/)F/) net incomey y 23c. $ 328.58

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
modification to the terms of your mortgage?

l No.
l:i Yes. § Explain here:

 

Ofncial Form 106J Schedule J: Your Expenses page 2

Case 19-10409-abl Doc 1 Entered 01/25/19 14:49:41 Page 44 of 60

 

Fill in this information to identify your case:

 

 

Debtor1 AUDRA RENEE lSRAEL
First Name Middle Name Last Name
§ Debtor 2
(Spouse if, filing) First Name Midd|e Name Last Name

United States Bankruptcy Court for the; DlSTRlCT OF NEVADA

 

§ Case number
;(iri<nown) [:| Check ifthis is an
amended filing

 

 

Official Form 106Dec
Declaration About an individual Debtor's Schedules ms

lf two married people are filing together, both are equally responsible for supplying correct information.
¥ou must file this form whenever you file bankruptcy schedules or amended schedules. lVlaking a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

[]No

l Yes. Name of person JUAWANA TELLiS Attach Bankruptcy Pet/'tion Preparer's Notice,
Declaration, and Signature (Ofncial Form 119)

r.\_§ `
U der alty of perjury, l decla that l have rea th summary and schedules filed with this declaration and
th t they true nd correct.
S

 

 
 

 

 

 

 

`\
X \ t l » k‘ti \\) x
DR §ENEE lSR\A`EL \/l Signature of Debtor 2
ig e 'of Debtor 1
Date January 24, 2019 Date
Official Form 1060ec Declaration About an individual Debtor's Schedu|es

Sottware Copyright (c) 1996-2018 Best Case, LLC - mmw.bestcase.com Best Case Bankruptcy

 

Case 19-10409-abl Doc 1 Entered 01/25/19 14:49:41 Page 45 of 60

Fill in this information to identify your case:
l

 

§oebiori AUDRA RENEE lSRAEL
§ Flrst Name Middle Name Last Name
l Debtor 2

 

United States Bankruptcy Court forthe: D|STRlCT OF NEVADA

 

Case number
§ (if known)

 

[] Check ifthls is an

(Spouse if, filing) First Name Middle Name Last Name §
l
l
§ ` amended filing

Official Form 107
Statement of Financial Affairs for individuals Fiiing for Bankruptcy 4116

 

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct
information. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Give Details About Your Marital Status and Where You Lived Before

1. What is your current marital status?

i:i i\/larried
- Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

i:ii\io

l Yes. List all ofthe places you lived in the last 3 years Do not include where you live now.

Debtor 1 Prior Address: Dates Debtor 1 Debtor 2 Prior Address: Dates Debtor 2

lived there lived there
12638 ROLL|NG BOULDER ST From`Toi i:] Same as Debtor1 i:i Same as Debtor1
Las Vegas, NV 89149 From-TOI

 

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, ldaho, Louisiana, Nevada, New l\/lexico, Puerto Rico, Texas, Washlngton and V\hsconsin.)

- No
l:i Yes. l\/lake sure you fill out Schedule H: Your Codebtors (Ofncial Form 106H).

m Explain the Sources of Your income

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses including part-time activities
lf you are nling a joint case and you have income that you receive together, list it only once under Debtor1.

ij No
l Yes. Fill in the details
Debtor 1 Debtor 2
Sources of income Gross income Sources of income Gross income
Check all that apply. (before deductions and Check all that apply. (before deductions
exclusions) and exclusions)
From January,1 of current year until - Wages‘ Commission,$' $1,896.15 i:i Wages, commissions
the date you filed for bankruptcy: bonuses` tips bonuses’ ups
i:i Operating a business m Operating 3 business
Official Form 107 Statement of Financial Affairs for individuals Fiiing for Bankruptcy page 1

Software Copyright (c) 1996~2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

Case 19-10409-abl Doc 1 Entered 01/25/19 14:49:41 Page 46 of 60

 

 

 

 

Debtor1 AUDRA RENEE lSRAEL Case number (irrmown)
Debtor 1 Debtor 2
Sources of income Gross income Sources of income Gross income
Check all that apply, (before deductions and Check ali that applyl (before deductions
exclusions) and exclusions)
For last calendar year: l Wa es Commissions $48,700.08 C] Wages, commissions
(January 1 to December 31, 2018 ) bonus:$ t'§ps ` bonusesl tips
[] Operating a business i:i Operating a business
For the calendar year before that: - Wa es Comm§$$§°ns $27,629.00 ij Wages, commissions
(January1 to December 31, 2017 ) bonus§$ t`§ps ’ bonuses' ups
[] Operating a business i:i Operating a business

 

5. Did you receive any other income during this year or the two previous calendar years?
include income regardless ofwhether that income is taxabie. Examples of other income are alimony; child support; Soclal Security, unemployment,
and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
winnings lf you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately Do not include income that you listed in line 4.

. No
ill Yes. Flll in the details
Debtor 1 Debtor 2
Sources of income Gross income from Sources of income Gross income
Describe beiow. ` each source Describe below. (before deductions
(before deductions and and exclusions)
exclusions)

m List Certain Payments You iVlade Before You Filed for Bankruptcy

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

i:] No. Neither Debtor1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
individual primarily for a persona|_ family, or household purpose."

During the 90 days before you died for bankruptcy, did you pay any creditor a total of $6,425* or more?
m No. Go to line 7_
m Yes List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the total amount ou
V
paid that creditor. Do not include payments for domestic support obligations such as child support and alimony. Also, do
not include payments to an attorney for this bankruptcy case.
* Subject to adjustment on 4/01/19 and every 3 years after that for cases nled on or after the date ofadjustment.

l Yes, Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

l No. Go to line 7.

m Yes List below each creditor to whom you paid a total of 5600 or more and the total amount you paid that creditor. Do not
include payments for domestic support obligations such as child support and alimony. Also, do not include payments to an
attorney for this bankruptcy case.

Creditor's Name and Address Dates of payment Total amount Amount you Was this payment for
paid still owe
Official Form 107 Statement of Financiai Affairs for individuals Fiiing for Bankruptcy page 2

Software Copyright (c) 1996»2018 Best Case, LLC ~ vwwv.bestcase.com Best Case Bankruptcy

 

Case 19-10409-ab| Doc 1 Entered 01/25/19 14:49:41 Page 47 of 60
Debtor1 AUDRA RENEE lSRAEL Case number (ifknown)

 

7, Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
lnsiders include your relatives; any general partners; relatives of any general partners; partnerships ofwhich you are a general partner; corporations
ofwhich you are an officer, director, person in contro|, or owner of 20% or more oftheir voting securities; and any managing agent, including one for
a business you operate as a sole proprietor. 11 U.S.C. § 101. include payments for domestic support obligations, such as child support and

alimony.

- No

|:] Yes. List all payments to an insider.

lnsider's Name and Address Dates of payment Total amount Amount you Reason for this payment
paid still owe

8, Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an

insider?

include payments on debts guaranteed or cosigned by an insider.

. No

|:l Yes. List all payments to an insider

lnsider's Name and Address Dates of payment Total amount Amount you Reason for this payment
paid still owe include creditors name

m identify Legal Actions, Repossessions, and Foreclosures

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?

List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
modifications and contract disputes

[:] No
l Yes. Fiii in the detaiis.

Case title Nature of the case Court or agency Status of the case
Case number

AUDRA RENEE lSRAEL COLLECT|ON JUST|CE COURT, LAS ij Pending
GALAXY lNTERNAT|ONAL VEGAS TOWNSHIP |:l On appeal
PURCHASING LLC REG|ONAL JUST|CE l:l Concluded
18C030853 CENTER

200 LEW|S AVENUE
Las Vegas, NV 89155-25'11

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

. No. Go to line 11.
iii Yes. Fiii in the information beiow.
Creditor Name and Address Describe the Property Date Value of the
property
Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

l No
i:l Yes. Fill in the details

Creditor Name and Address Describe the action the creditor took Date action was Amount
taken

12, Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
court-appointed receiver, a custodian, or another official?

l No
m Yes
Official Form 107 Statement of Financial Affairs for individuals Fiiing for Bankruptcy page 3

Soitware Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Besf Case Bankruptcy

 

Case 19-10409-ab| Doc 1 Entered 01/25/19 14:49:41 Page 48 of 60
Debtor 1 AL]DRA RENEE lSRAEL Case number (i/l<nown)

 

m List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
l No

ij Yes. Fill in the details for each gift

Gifts with a total value of more than $600 Describe the gifts

Dates you gave Value
per person

the gifts
Person to Whom You Gave the Gift and
Address:
14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
- No
[] Yes. Fill in the details for each gift or contribution

Gifts or contributions to charities that total Describe what you contributed Dates you
more than $600 contributed
Charity‘s Name

Address (Number, street, city, state and zlP code)

fm List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
or gambling?

Value

l No
lIl Yes. Fill in the details

Describe the property you lost and Describe any insurance coverage for the loss Date of your

Value of property
how the loss occurred

lnclude the amount that insurance has paid. List pending loss |°St
insurance claims on line 33 of Schedule A/B.' Property,

List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
consulted about seeking bankruptcy or preparing a bankruptcy petition?

lnclude any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy,

l:l No
l Yee. Fill in the details

Person Who Was Paid Description and value of any property Date payment Amount of

Address transferred or transfer was payment
Email or website address made

Person Who iVlade the Payment, if Not You

JUAWANA TELL|S BAN KRUPTCY PREPARER FEE 01/18/2019 $200.00
5135 CAlVl|NO AL NORTE STE 267

North Las Vegas, NV 89031
JAYSDOCS4U@GMAIL.COIV|

 

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16,

l No
l:l Yes. Fill in the details
Person Who Was Paid Description and value of any property Date payment Amount of
Address transferred or transfer was payment
made
Official Form 107 Statement of Financial Affairs for |ndividuals Fiiing for Bankruptcy page 4

Scftware Copyright (c) 1996-2018 Best Case, LLC - wvl/w.bestcase.com Best Case Bankruptcy

 

Case 19-10409-ab| Doc 1 Entered 01/25/19 14:49:41 Page 49 of 60
Debtor 1 AUDRA RENEE lSRAEL Case number (l'/knol~/n)

 

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
include gifts and transfers that you have already listed on this statement

l No

iIl Yee, Fill in the details

Person Who Received Transfer Description and value of Describe any property or Date transfer was
Address property transferred payments received or debts made

paid in exchange
Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device ofwhich you are a
beneficiary? (These are often called asset-protection devices,)

- No
ill Yes. Fill in the details
Name of trust Description and value of the property transferred Date Transfer was

made
Part 8: List of Certain Financial Accounts, lnstruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
sold, moved, or transferred?
include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
houses, pension funds, cooperatives, associations, and other financial institutions

- No

m Yes. Fill in the details.

Name of Financial institution and Last 4 digits of Type of account or Date account was Last balance
Address (Nurrrber, street, city, state and zlP account number instrument closed, sold, before closing or
C°dei moved, or transfer

transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
cash, or other valuables?

- No

L__l Yes. Fill in the details.

Name of Financial institution Who else had access to it? Describe the contents Do you still
Address luumber, street city, state and zlP cadet Address (Number, street, city, have it?

State and ZlP Code)

22_ Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

- No
ij Yes. Fill in the details.
Name of Storage Facility Who else has or had access Describe the contents Do you still
Address (Number, street city, state and zlP code) to it? have it?
Address (Number, street, city,
State and ZlP Code)

-ldentify Property You Hold or Control for Someone Else

 

23, Do you hold or control any property that someone else owns? include any property you borrowed from, are storing for, or hold in trust
for someone.

- No

[] Yes. Fill in the detaiis.

Owner’s Name Where is the property? Describe the property Value
Address (Numt>er, street, city, state and zlP code) (Numb@'» Sf'e€\~ lev. State and ZlP

Code)
mGive Details About Environmental information

For the purpose of Part 10, the following definitions app|y:

- Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
Official Form 107 Statement of Financial Affairs for individuals Fiiing for Bankruptcy page 5

Software Copyright (c) 1996~2018 Best Case, LLC ~ wvwv.bestcase.com Best Case Bankruptcy

 

Case 19-10409-ab| Doc 1 Entered 01/25/19 14:49:41 Page 50 of 60
Debtor 1 AUDRA RENEE lSRAEL Case number (irkner-/n)

 

 

toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
regulations controlling the cleanup of these substances, wastes, or material.

- Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
to own, operate, or utilize it, including disposal sites.

- Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

l No

ill Yes. Fill in the details.

Name of site Governmentai unit Environmental law, if you Date of notice
Address (Number, Street, City, State and ZlP Code) Addre$$ (Nurnber, Street, City, State and ki'\OW if

ZlP Code)

25. Have you notified any governmental unit of any release of hazardous material?

- No

i:l Yes. Fill in the details.

Name of site Governmental unit Environmental law, if you Date of notice
Address (Number, streetl city, state and zlP cede) Address (Ntrrnleer, street, city, state and know it

zll> cadet

26. Have you been a party in anyjudicial or administrative proceeding under any environmental law? include settlements and orders.

- No

l:l Yes. Fill in the details.

Case Title Court or agency Nature of the case Status of the
Case Number Name case

Address (Number, street, city,
State and ZlP Code)

m Give Details About Your Business or Connections to Any Business
27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
L_.i A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
|:i A member of a limited liability company (LLC) or limited liability partnership (LLP)
m A partner in a partnership
[:i An officer, director, or managing executive of a corporation
ij An owner of at least 5% of the voting or equity securities of a corporation
l No. None ofthe above applies. Go to Part12.

[:l Yes. Check all that apply above and fill in the details below for each business.

Business Name Describe the nature of the business Emp|oyer identification number
Address Do not include Soclal Security number or lTlN.
lN\imber, Street Cify. State and ZlP Code) Name of accountant or bookkeeper

Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? include ali financial
institutions, creditors, or other parties.

- No
El Yes. Fill in the details belew.

Name Date issued

Address
(Number, Street, City, State and ZlP Code)

m Sign Be|ow

l have read the answers on this Statement ofFinancia/Affairs and any attachments, and l declare under penalty of perjury that the answers
Official Form 107 Statement of Financial Affairs for individuals Fiiing for Bankruptcy page 6

Soitware Copyright (c) 1996-2018 Best Case, LLC - vwvw.bestcase.com Best Case Bankruptcy

 

 

Case 19-10409-ab| Doc 1 Entered 01/25/19 14:49:41 Page 51 of 60
Debtor 1 AUDRA RENEE lSRAEL Case number (ifkndwn)

 

 

    

Signature of Debtor 2
'n ture of Debtor1

Date January 24, 2019 Date

 

Did you attach additional pages to Your Statement ofFinancia/Aifairs for individuals Filing for Bankruptcy (Official Form 107)?
l No

l:l Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

UNo

l Yes. Name of Person JUAWANA TELL|S . Attach the Bankruptcy Pefition Preparer's Notice. Declarafion. and Signature (Ofncial Form 119).

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy

Software Copyright (c) 1996-2018 Best Casex LLC - wvwv.bestcase.com

page 7

Best Case Bankruptcy

 

Case 19-10409-ab| Doc 1 Entered 01/25/19 14:49:41 Page 52 of 60

 

Fill in this information to identify your case:

 

 

ioentort Aul)RA RENEE lsRAEl_
First Name Niiddie Name Last Name
‘ Debtor 2
(Spouse it, filing) First Name Mlddie Name Last Name

United States Bankruptcy Court for the; D|STR|CT OF NEVADA

 

Case number
§ (if known)
l

 

[] Check ifthis is an
amended filing

Official Form 108
Statement of intention for individuals Filing Under Chapter 7 lane

if you are an individual filing under chapter 7, you must fill out this form if:
- creditors have claims secured by your property, or

l you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

if two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

1.For any creditors that you listed in Part1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

 

 

identify the creditor and the-property that is collateral What.do you intend to do with the property that Did you claim the property
` secures a debt? as exempt on Schedule C?
creditors cHRYsLER cAPlTAL iii surrender tile property ill No
name: i:] Retain the property and redeem it.
_ 4 i:i Retain the property and enter into a - Yes
DeSCrleiOn 0f 2017 JEEP RENEGADE 25000 Reaflirmaf/'on /lgreemenf.
property miles . Retain the property and [explainj:
securing debt: CONTINUE lVlAKlNG NiONTHLY
PAYMENTS
Ci€diiOf`S EXETER FiNANCE, LLC i___i Surrender the property. m NO
name: [:] Retain the property and redeem it.
_ 4 m Retain the property and enter into a - Yes
DeSCilpiiOn 01 2015 KlA OPT|MA 76000 miles Reaffirma¢ion Agreernent.
property - Retain the property and [e)<plainj:
securing debt: CONTINUE lVlAKlNG lViONTHLY
PAYMENTS

 

 

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease ifthe trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

Ofnoial Form 108 Statement of intention for individuals Filing Under Chapter 7 page 1

Software Copyright (c) 1996'2018 Best Case, LLC - vwwv.bestcase.com Best Case Bankruptcy

 

 

 

Case 19-10409-ab| Doc 1 Entered 01/25/19 14:49:41 Page 53 of 60

 

 

Debtor 1 AUDRA RENEE lSRAEL Case number mirror/m
Describe your unexpired personal property leases Wiii the lease be assumed?
l_essor's name: [:] NO
Description of leased

Property: m Yes
Lessor's name: [] No
Description of leased

Properly: [:] Yes
Lessor‘s name: [] NO
Description of leased

Property: [:] Yes
Lessor's name: [:] NO
Description of leased

Property: l:i Yes
Lessor‘s name: [:] NO
Description of leased

Property; [] Yes
Lessor's name: l___l No
Description of leased

Property: i:i Yes
Lessor's name: i:i No
Description of leased

Property:

[:] Yes

Sign Below

 

 

 

 

 

X
/ Signature of Debtor 2
Signaiure of Debtor1
Date January 24, 2019 Date
Official Form 108 Statement of intention for individuals Filing Under Chapter 7 page 2

Sottware Copyright (c) 1996-2018 Best Case, LLC ~ vM/w.bestcase¢com Best Case Bankruptcy

 

 

Case 19-10409-ab| Doc 1 Entered 01/25/19 14:49:41 Page 54 of 60

 

Fill in this information to identify your case:

122A-1supp:

 

§oel>leri AuoRA RENEE lSRAEL

§ Debtor 2

(Spouse, if filing)

 

 

§ United States Bankruptcy Court for the; District of Nevada

§ Case number
§ (ll known)

l

 

- 1.There is no presumption ofabuse

i:] 2. The calculation to determine if a presumption of abuse
applies will be made under Chapter 7 Means Test
Calculation (Offlcial Form 122A~2).

Check one box only as directed in this form and in Form

 

|:| 3. The l\/leans Test does not apply now because of §
qualihed military service but it could apply laterr §

El Check if this is an amended filing

Official Form 122A - 1
Chapter 7 Statement of Your Current lVlonthly income

 

12/15

 

Be as complete and accurate as possible. |f two married people are filing together, both are equally responsible for being accurate lf more space is needed,
attach a separate sheet to this form. include the line number to which the additional information applies. On the top of any additional pages, write your name and
case number (if known). lt you believe that you are exempted froln a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file StatementofExemption from Presumption ofAbuse Under§ 707(b)(2) (Official Form 122A~1Supp) with this form.

Calculate Your Current Monthly income

 

1. What is your marital and filing status? Check one only.
l Net married Flll nut column A, lines 2-11.
L__] Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
i:] Married and your spouse is NOT filing with you. You and your spouse are:

|:] Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

I:] Living separately or are legally separated. Fill out Column A, lines 2~11; do not fill out Column B. By checking this box, you declare under
penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
living apart for reasons that do not include evading the i\/leans Test requirements 11 U.S.C § 707(b)(7)(B).

Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
101(1OA). For example, ii you are filing on September 15, the 6-monlh period Would be ll/iarch 1 through August 31. little amount of your monthly income varied during
the 6 months, add the income for all 6 months and divide the total by 6. Fill in the resull. Do not include any income amount more than once. For example, ii both
spouses own the same rental property, put the income from that property in one column only. ii you have nothing to report for any iine, write $0 in the space.

 

 

 

 

 

 

 

 

 

 

Column A Column B
Debtor1 Debtor 2 or
non-filing spouse
2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
payroll deductions). $ 3,792.30 $
3. Aiimony and maintenance payments. Do not include payments from a spouse if
column B ls fllled in. 0-00 $
4. Aii amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. include regular contributions
from an unmarried partner, members of your househo|d, your dependents parents,
and roommates. include regular contributions from a spouse only ifColumn B is not
hiled in. Do not include payments you listed on line 3. 0~00 $
5, Net income from operating a business, profession, or farm
Debtor 1
Gross receipts (before all deductions) 3 0-00
Ordinary and necessary operating expenses '$ __`__QH)W
Net monthly income from a business, profession, or farm $ 0-00 COPV here '> $ O-Oo $
6. Net income from rental and other real property
Debtor 1
Gross receipts (before all deductions) $ 0-00
Ordinary and necessary operating expenses '$ 0-00
Net monthly income from rental or other real property $ _A,i 0~00 COPY here '> $ 0-00 $
7. lnterest, dividends, and royalties $ 0'00 $
Offlcial Form 122A»1 Chapter 7 Statement of Your Current Monthly income page 1

Sottware Copyright (c) 1996-2018 Best Case, LLC » vw/w.bestcase.com

Best Case Bankruptcy

 

Case 19-10409-ab| Doc 1 Entered 01/25/19 14:49:41 Page 55 of 60_

 

 

 

Debtor1 AUDRA RENEE lSRAEL Case number (ifkno\vn)
Column A Column B
Debtor1 Debtor 2 or
non-filing spouse
8, Unemployment compensation $ 0.00 $

 

Do not enter the amount ifyou contend that the amount received was a benth under
the Social Security Act. lnstead, list it here:

FO' V°U _$ 0.00
Foryourspouse $

 

9. Pension or retirement income. Do not include any amount received that was a
benefit under the Soclal Security Act. $ O-OO $

10. income from all other sources not listed above, Specify the source and amount.
Do not include any benehts received under the Soclal Security Act or payments
received as a victim ofa war crime, a crime against humanity, or international or
domestic terrorism. if necessary, list other sources on a separate page and put the

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

total below.
$ 0.00 $
$ 0.00 __
Total amounts from separate pages, ifany, + $ 0,00 $
11. Calculate your total current monthly income. Add lines 2 through 10 for _
each column. Then add the total for Column A to the total for Column B. $ 3’792-30 + $ " $ 3'792'30
Total current monthly
income
m Determine Whether the Nleans Test Applies to You
12. Calculate your current monthly income for the year. Fo||ow these steps:
12a Copy your total current monthly income from line 11 ,_…Copy line 11 here=> $ 3 792_30
i\/lultiply by 12 (the number ofmonths in a year) X 12
12b. The result is your annual income for this part of the form 12b. $ 45»507-60_4

 

 

13. Calculate the median family income that applies to you. Follow these steps:

Fill in the state in which you live. §A_W NV §
Fill in the number of people in your household ii___g”*v#

Fill in the median family income for your state and size ofhousehold. 13. 3 61,820.00

To find a list ofapplicable median income amounts, go online using the link specified in the separate instructions
for this form. This list may also be available at the bankruptcy clerk's office.

 

 

 

 

 

14. How do the lines compare?

14a. - Line 12b is less than or equal to line 13. On the top of page 1 check box 1, There is no presumption ofabuse.

Go to Part 3
ij Line 12b is more than line 13 On the top ofpage 1, check box 2 The presumption ofabuse is determined by Form 122A- 2
Go to Part 3 and f \ut Form 122 -2

Below

   
  
 
   

 

A MR"El\ltzl-i\l
t eofDebtor1M

Date january 24, 2019
i\/lM / DD /YYYY

lfyou checked line 14a, do NOT fill out or file Form 122A-2.
|fyou checked line 14b, fill out Form 122A-2 and me it with this form.

 

 

 

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly income page 2
Sottware Copyright (c) 1996~2018 Best Case, LLC - l/wwv.bestcaseccom Best Case Bankruptcy

 

Case 19-10409-ab| Doc 1 Entered 01/25/19 14:49:41 Page 56 of 60

United States Bankruptcy Court
District of Nevada

Ill re AUDRA RENEE lSRAEL Case No.

 

I:)ct)tor(s) Chapter 7

 

VERIFICATION OF CREDITOR MATRIX

 

   
    

lied ii fof creditors is true and c

imithe

’l¥El\lEE lsR/t\~El_\“y f
l nature of Debtor

The above-named Debtor hereby verifics that the attr

  
 

otto the best of his/ er l<rip\\'iedge.

Dzilc: January 24, 2019

 

Sottware Copyright (c) 1996'2018 Best Case. LLC » wmv.bestcaseccom Best Case Bankruptcy

 

Case 19-10409-ab| Doc 1 Entered 01/25/19 14:49:41 Page 57 of 60

AUDRA RENEE lSRAEL
2200 N TORREY PINES DR #1145
Las Vegas, NV 89108

JANEE ALLEN
P.0. BOX 570422
Las Vegas, NV 89157

AARGON.AGENCY INC

Acct NO 5203

AARGON AGENCY INC

8668 SPRINC;MOUINTAlN'ROAD
Las Vegas, NV 89117

ACIMA.CREDIT
9815 SIAONROE ST 4TH FLOOR
Sandy, UT 84070

BIG PICTURE LOANS
521 S MAIN'ST FINLAY
Findlay, OH 45840

CAPITAL ON E BANK USA NA
Acct NO 2917

P.O. BOX 961245

Fort Worth, TX 76161

CAPITAL ONE

Acct NO 2320

CAPITAL ONE

P.O. BOX 30253

Salt Lake City, UT 84130~0253

CARMAX AUTO FlNANCE
CARMAX.AUTO FlNANCE
P.O. BOX 440609

Kennesaw, GA 30160

CASH FACTORY USA

CASH FACTORY USA

6965 S RAINBOW BLVD STE 130
Las Vegas, NV 89118

CENTENNIAL HILLS HOSPITAL
Acct NO 0572
CENTENNIAl.HILLS HOSPITAL
P.O. BGX 31001~0827
Pasadena, CA 91110~0827

 

CHEYENNE lSRAEL
2200 N TORREY PINES DR #1145
Las Vegas, NV 89108

 

Case 19-10409-ab| Doc 1 Entered 01/25/19 14:49:41 Page 58 of 60

CHRYSLER CAPITAL
Acct NO 2917

P.O. BOX 961245

Fort Worth, TX 76161

DESERT RADIOLOGY SOLUTIONS LLC
Acct NO 9779

DESERT RADIOLOGY`SOLUTIONS LLC
P.O. BOX 1645

Indianapolis, IN 46206

DEVILLE ASSET MGMT
Acct NO 3234

1132 GLADE ROAD
Colleyville, TX 76034

EXETER FINANCE, LLC
Acct NO 4944

P.O. BOX 166097
Irving, TX 75016

FINGERHUT/WEBBANK

Acct NO 1980

6250 RIDGEWOOD RD

Saint Cloud, MN 56303-0820

GALAXY lNTERNATIONAL PURCHASING LLC
Acct No 2645

4730 SOUTH FORT_APACHE ROAD

Las Vegas, NV 89147

KOHLS/CAPONE
Acct NO 5065
KOHLS/CAPONE
P.O. BOX 3115
Milwaukee, WI 53201

MAB&T RETAIL
Acct No 0063
P.O.BOX 4499
Beaverton, OR 97076~4499

MARINELLO SCHOOLS GF BEAUTY
ACCt NO 3234

5001 E BONANZA STE 110

Las Vegas, NV 89110

MEDICAL DATA.SYSTEMS INC
Acct NO 0572

2001 9TH.AVE STE 312
Vero Beach, FL 32960

 

Case 19-10409-ab| Doc 1 Entered 01/25/19 14:49:41 Page 59 of 60

MOBILOANS, LLC

Acct NO 3426

P.O. BOX 42917
Philadelphia, PA 19101

MOUNTAlN SUMMIT FlNANCIAL
635 EAST‘HWY #20 F
Upper Lake, CA 95485

MOUNTAINVIEW HOSPITAL
MOUNTAINVIEW HOSPITAL
PO BOX 740766

Cincinnati, OH 45274

PLUS FOUR INC

Acct NO 9779

PLUS FOUR INC

P.O. B©X 95846

Las Vegas, NV 89193~5846

PORTFOLIO RECOVERY
Acct NO 2320

PORTFOLIO RECOVERY

140 CORPORATE BL STE 100
Norfolk, VA 23502

PORTFOLIO RECOVERY
Acct NO 9994

PORTFOLIO RECOVERY

140 CORPORATE BL STE 100
Norfolk, VA 23502

PORTFOLIO RECOVERY
Acct NO 0050

PORTFOLIO RECOVERY

140 CORPORATE BL STE 100
Norfolk, VA 23502

 

PROGRESSIVE lNSURANCE COMPANY
6300 WILSONIAILLS RGAD
Cleveland, OH 44143

 

RAPID CASH

RAPID CASH

5676 S EASTERN\AVE
Las Vegas, NV 89119

SHADOW EMERGENCY PHYSICIANS
Acct NO 7360

P.O. 390915

Minneapolis, MN 55479

Case 19-10409-ab| Doc 1 Entered 01/25/19 14:49:41 Page 60 of 60

SHERRY‘A,MOORE, ESQ.

Acct NO 2645

8691 W SAHARALAVENUE, STE 210
Las Vegas, NV 89117

SNAP FlNANCE
P.O. BOX 26561
Salt Lake City, UT 84126

SYNCB/OLD NAVY
Acct NO 0050
SYNCB/OL[)NAVY
P.O. BOX 965005
Orlando, FL 32896

UMC

Acct NO 5203

UMC

1800 WEST CHARLESTON[AVE
Las Vegas, NV 89102

US BANK

Acct NO 9994
CRA&LANAGEMENT
P.O. BOX 3447
OShkosh, WI 54903

US DEPT OF EDUCATIoN/GLE
Acct NO 9679

2401 rNTERNANT:oNAL

P.o. BOX 7859

Madison, WI 53704

 

 

